Exhibit 10.3

EXECUTION COPY

 

--------------------------------------------------------------------------------

INSURANCE AND INDEMNITY AGREEMENT

among

FINANCIAL SECURITY ASSURANCE INC.,

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2007-B-F,

AMERICREDIT FINANCIAL SERVICES, INC.,

AFS SENSUB CORP.

and

AMERICREDIT CORP.

Dated as of April 11, 2007

$275,000,000 Class A-1 5.3196% Asset Backed Notes, Series 2007-B-F

$435,000,000 Class A-2 5.31% Asset Backed Notes, Series 2007-B-F

$150,000,000 Class A-3-A 5.16% Asset Backed Notes, Series 2007-B-F

$190,000,000 Class A-3-B LIBOR + 0.02% Floating Rate Asset Backed Notes, Series
2007-B-F

$450,000,000 Class A-4 LIBOR + 0.05% Floating Rate Asset Backed Notes, Series
2007-B-F

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I DEFINITIONS    1    Section 1.1   Definitions    1
ARTICLE II REPRESENTATIONS, WARRANTIES AND COVENANTS    2    Section 2.1  
Representations and Warranties of the Trust    2    Section 2.2   Affirmative
Covenants of the Trust    5    Section 2.3   Negative Covenants of AFS SenSub on
Behalf of the Trust    10    Section 2.4   Delivery of FSA Financial Statements.
   11    Section 2.5   [Reserved]    14    Section 2.6   [Reserved]    14   
Section 2.7   Representations and Warranties with Respect to AFS SenSub and the
Company    14    Section 2.8   Affirmative Covenants with Respect to the Company
and AFS SenSub    18    Section 2.9   Negative Covenants with Respect to AFS
SenSub and the Company    22    Section 2.10   Representations and Warranties of
AmeriCredit    23    Section 2.11   Affirmative Covenants of AmeriCredit    27
   Section 2.12   Negative Covenants of AmeriCredit    30 ARTICLE III THE
POLICIES; REIMBURSEMENT; INDEMNIFICATION    31    Section 3.1   Issuance of the
Policies    31    Section 3.2   Payment of Fees and Premium    31    Section 3.3
  Reimbursement and Additional Payment Obligation    32    Section 3.4   Certain
Obligations Not Recourse to AmeriCredit    33    Section 3.5   Indemnification
   33    Section 3.6   Subrogation    35 ARTICLE IV FURTHER AGREEMENTS    36   
Section 4.1   Effective Date; Term of Agreement    36    Section 4.2  
Obligations Absolute    36    Section 4.3   Assignments; Reinsurance;
Third-Party Rights    37    Section 4.4   Liability of Financial Security    38

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

   Section 4.5   Purchase of Replacement Swap Agreement    38 ARTICLE V EVENTS
OF DEFAULT; REMEDIES    38    Section 5.1   Events of Default    38   
Section 5.2   Remedies; Waivers    42 ARTICLE VI MISCELLANEOUS    43   
Section 6.1   Amendments, Etc.    43    Section 6.2   Notices    43   
Section 6.3   Payment Procedure    45    Section 6.4   Severability    45   
Section 6.5   Governing Law    45    Section 6.6   Consent to Jurisdiction    46
   Section 6.7   Consent of Financial Security    46    Section 6.8  
Counterparts    47    Section 6.9   Trial by Jury Waived    47    Section 6.10  
Limited Liability    47    Section 6.11   Entire Agreement    47 Appendix
I    Definitions    Annex I          Form of Note Policy    Appendix A 
Conditions Precedent to Issuance of the Policies   

 

ii



--------------------------------------------------------------------------------

INSURANCE AND INDEMNITY AGREEMENT

INSURANCE AND INDEMNITY AGREEMENT dated as of April 11, 2007 among FINANCIAL
SECURITY ASSURANCE INC. (“Financial Security”), AMERICREDIT AUTOMOBILE
RECEIVABLES TRUST 2007-B-F (the “Trust”), a Delaware statutory trust, AFS SENSUB
CORP., a Nevada corporation (when referred to individually hereunder, “AFS
SenSub,” when referred to as the seller under the Sale and Servicing Agreement
referred to below, the “Seller”), and AMERICREDIT FINANCIAL SERVICES, INC. (the
“Company”), a Delaware corporation and AMERICREDIT CORP., a Texas corporation
(“AmeriCredit”).

INTRODUCTORY STATEMENTS

AFS SenSub proposes to acquire the Receivables from the Company and
simultaneously to sell to the Trust all of its right, title and interest in and
to the Receivables and certain other property pursuant to the Sale and Servicing
Agreement. The Trust will issue the Certificate pursuant to the Trust Agreement
and Notes pursuant to the Indenture.

Each Note will be secured by the Collateral. The Trust has requested that
Financial Security issue a financial guaranty insurance policy guarantying
certain distributions of interest and principal on the Notes on each Insured
Distribution Date (including any such distributions subsequently avoided as a
preference under applicable bankruptcy law) upon the terms, and subject to the
conditions, provided herein.

The Trust has requested that Financial Security issue a financial guaranty
insurance policy guarantying certain payments due from the Issuer on the Swap
Agreement relating to the Class A-3-B Notes and the Class A-4 Notes (including
any such payments subsequently avoided as a preference under applicable
bankruptcy law) upon the terms, and subject to the conditions, provided herein.

The parties hereto desire to specify the conditions precedent to the issuance of
the Notes Policy and the Swap Policy by Financial Security, the payment of
premium in respect of the Notes Policy and the Swap Policy, the indemnity and
reimbursement to be provided to Financial Security in respect of amounts paid by
Financial Security under the Notes Policy and the Swap Policy or otherwise and
certain other matters.

In consideration of the premises and of the agreements herein contained,
Financial Security, the Trust, the Company, AFS SenSub and AmeriCredit hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used herein shall have the meanings
provided in Appendix I hereto or the meanings given such terms in the Sale and
Servicing Agreement or the Spread Account Agreement, unless the context
otherwise requires.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.1 Representations and Warranties of the Trust. The Trust represents
and warrants, as of the date hereof and as of the Date of Issuance (except as
expressly provided herein), as follows:

(a) Due Organization and Qualification. The Trust is duly formed and validly
existing as a Delaware statutory trust and is in good standing under the laws of
the State of Delaware. The Trust is duly qualified to do business, is in good
standing and has obtained all necessary licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its business as currently conducted and as described in the Offering Document
and the performance of its obligations under the Transaction Documents, in each
jurisdiction in which the failure to be so qualified or to obtain such approvals
would render any Receivable or Transaction Document unenforceable in any
material respect or would otherwise have a material adverse effect upon the
Transaction.

(b) Power and Authority. The Trust has all necessary trust power and authority
to conduct its business as currently conducted and as described in the Offering
Document, to execute, deliver and perform its obligations under the Transaction
Documents and has full power and authority to sell and assign the Receivables as
contemplated by the Transaction Documents and to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Trust have been duly authorized by all necessary
trust action and do not require any additional approvals or consents or other
action by, or any notice to or filing with, any Person, including, without
limitation, any governmental entity.

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by the Trust, the consummation of the transactions contemplated
thereby nor the satisfaction of the terms and conditions of the Transaction
Documents,

(i) conflicts with, or results in any breach or violation of, any provision of
the Certificate of Trust or the Trust Agreement, or any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award currently in
effect having applicability to the Trust or its property, including regulations
issued by an administrative agency or other governmental authority having
supervisory powers over the Trust,

(ii) constitutes, or will constitute, a default by the Trust under, or a breach
of, any provision of any loan agreement, mortgage, indenture or other agreement
or instrument to which the Trust is a party or by which it or any of its
property is or may be bound or affected, or

 

2



--------------------------------------------------------------------------------

(iii) results in or requires the creation of any Lien upon or in respect of any
of the assets of the Trust, except as otherwise expressly contemplated by the
Transaction Documents.

(e) Legal Proceedings. There is no action, proceeding, suit or investigation by
or before any court, governmental or administrative agency or arbitrator against
or affecting the Trust, or any properties or rights of the Trust, pending or, to
the knowledge of the Trust, threatened, which, in any case, if decided
adversely, would result in a Material Adverse Change with respect to the Trust,
the Certificate or the Notes.

(f) Valid and Binding Obligations. Each of the Transaction Documents to which
the Trust is a party when executed by the Owner Trustee on behalf of the Trust,
will constitute the legal, valid and binding obligations of the Trust
enforceable against the Trust in accordance with their respective terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally or general
equitable principles (whether in a proceeding at law or in equity) and except to
the extent that rights to indemnity and contribution may be limited by public
policy. The Certificate, when executed, authenticated and delivered in
accordance with the Trust Agreement, will be validly issued and outstanding and
entitled to the benefits of the Trust Agreement and will evidence the entire
beneficial ownership interest in the Trust. The Notes when executed,
authenticated and delivered in accordance with the Indenture, will be entitled
to the benefits of the Indenture and will constitute legal, valid and binding
obligations of the Trust, enforceable in accordance with their terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally or general
equitable principles (whether in a proceeding at law or in equity) and except to
the extent that rights to indemnity and contribution may be limited by public
policy.

(g) Accuracy of Information. None of the Transaction Documents, nor any of the
Provided Documents, contain any statement of a material fact with respect to the
Trust or the Transaction that was untrue or misleading in any material respect
when made. Since the furnishing of the Provided Documents, there has been no
change, nor any development or event involving a prospective change known to the
Trust, that would render any of the Provided Documents untrue or misleading in
any material respect. There is no fact known to the Trust which has a material
possibility of causing a Material Adverse Change with respect to the Trust or
which has a material possibility of impairing the value or marketability of the
Receivables, taken as a whole, or decreasing the possibility that amounts due in
respect of the Receivables will be collected as due.

(h) Compliance With Securities Laws. The offer and sale of the Notes comply in
all material respects with all requirements of law, including all registration
requirements of applicable securities laws. Without limitation of the foregoing,
the Offering Document did not, as of its date, and does not, as of the date
hereof, contain any

 

3



--------------------------------------------------------------------------------

untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they were made, not misleading.

(i) Transaction Documents. Each of the representations and warranties of the
Trust contained in the Transaction Documents is true and correct in all material
respects and the Trust hereby makes each such representation and warranty made
by it to, and for the benefit of, Financial Security as if the same were set
forth in full herein.

(j) No Consents. No consent, license, authorization or approval from, or
registration or other action by, and no notice to or filing or declaration with,
any governmental entity or regulatory body, is required for the due execution,
delivery and performance by the Trust of the Transaction Documents or any other
material document or instrument to be delivered thereunder, except (in each
case) such as have been obtained or the failure of which to be obtained would
not be reasonably likely to have a material adverse effect on the Transaction.

(k) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by the Trust in the conduct of its business violates any
law, regulation, judgment, agreement, order or decree applicable to it which, if
enforced, would result in a Material Adverse Change with respect to the
financial condition of such Person.

(l) Special Purpose Entity.

(i) The capital of the Trust is adequate for the business and undertakings of
the Trust.

(ii) Except as contemplated by the Transaction Documents, the Trust is not
engaged in any business transactions with any AmeriCredit Party, AFS SenSub or
any Affiliate of any of them.

(iii) The Trust’s funds and assets are not, and will not be, commingled with the
funds of any other Person.

(m) Solvency; Fraudulent Conveyance. The Trust is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to such
Transaction, the Trust will not be left with an unreasonably small amount of
capital with which to engage in its business. The Trust does not intend to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature. The Trust does not contemplate the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of the Trust or any of its assets.

(n) Perfection of Liens and Security Interest. On the Date of Issuance, the Lien
and security interest in favor of the Trust Collateral Agent with respect to the
Collateral will be perfected by the filing of financing statements on Form UCC-1
in each jurisdiction where such recording or filing is necessary for the
perfection thereof, the

 

4



--------------------------------------------------------------------------------

delivery of the Receivables Files to the Custodian, and the establishment of the
Collection Account and the Note Distribution Account in accordance with the
provisions of the Transaction Documents, and no other filings in any
jurisdiction or any other actions (except as expressly provided herein) are
necessary to perfect the Trust Collateral Agent’s Lien on and security interest
in the Collateral as against any third parties.

(o) Investment Company Act. The Trust is not an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.

(p) Collateral. On the Date of Issuance, the Trust will have good and marketable
title to each item of other Trust Property conveyed on such date and will own
each such item free and clear of any Lien (other than Liens contemplated under
the Indenture) or any equity or participation interest of any other Person.

(q) Security Interest in Funds and Investments. Assuming the retention of funds
in the Accounts, such funds will be subject to a valid and perfected, first
priority security interest in favor of the Trust Collateral Agent on behalf of
the Indenture Trustee (on behalf of the Noteholders), the Certificateholder and
Financial Security.

(r) Swap Agreement. On the Closing Date, the Trust has entered into the Swap
Agreement with respect to the Class A-3-B Notes with (i) a notional amount equal
to the outstanding principal balance of the Class A-3-B Notes, as of the Closing
Date; (ii) a notional amount that shall reset on each Distribution Date and will
at all times be equal to the principal of the Class A-3-B Notes of the Trust and
(iii) a fixed rate of 5.103% per annum with respect to the Class A-3-B Notes.

On the Closing Date, the Trust has also entered into the Swap Agreement with
respect to the Class A-4 Notes with (i) a notional amount equal to the
outstanding principal balance of the Class A-4 Notes, as of the Closing Date;
(ii) a notional amount that shall reset on each Distribution Date and will at
all times be equal to the principal of the Class A-4 Notes of the Trust and
(iii) a fixed rate of 5.095% per annum with respect to the Class A-4 Notes.

Section 2.2 Affirmative Covenants of the Trust. The Trust hereby agrees (to the
extent set forth in this Section 2.2) that during the Term of this Agreement,
unless Financial Security shall otherwise expressly consent in writing:

(a) Compliance With Agreements and Applicable Laws. The Trust shall perform each
of its obligations under the Transaction Documents and shall comply with all
material requirements of, and the Notes shall be offered and sold in accordance
with, any law, rule, regulation or order applicable to it or thereto, or that
are required in connection with its performance under any of the Transaction
Documents. The Trust will not cause or permit to become effective any amendment
to or modification of any of the Transaction Documents to which it is a party
unless Financial Security shall have previously approved in writing the
substance of such amendment or modification. The Trust shall not take any action
or fail to take any action that would interfere with the enforcement of any
rights under the Transaction Documents.

 

5



--------------------------------------------------------------------------------

(b) Certain Information. The Trust shall keep, or cause to be kept, in
reasonable detail books and records of account of its assets and business, which
shall be furnished to Financial Security upon request. The Trust shall furnish
to Financial Security, simultaneously with the delivery of such documents to the
Indenture Trustee, the Noteholders or the Certificateholder, as the case may be,
copies of all reports, certificates, statements, financial statements or notices
furnished to the Indenture Trustee, the Noteholders or the Certificateholder, as
the case may be, pursuant to the Transaction Documents (including, but not
limited to, copies of any reports submitted to the Trust by its independent
accountants in connection with any examination of the financial statements of
the Trust).

(i) Certain Information. Not less than ten days prior to the date of filing with
the IRS of any tax return or amendment thereto, copies of the proposed form of
such return or amendment and, promptly after the filing or sending thereof,
(A) copies of each tax return and amendment thereto that the Trust files with
the IRS and (B) copies of all financial statements, reports, and registration
statements which the Trust files with, or delivers to, any federal government
agency, authority or body which supervises the issuance of securities by the
Trust.

(ii) Other Information. Promptly upon the request of Financial Security, copies
of all schedules, financial statements or other similar reports delivered to or
by the Trust pursuant to the terms of this Agreement and the other Transaction
Documents and such other data as Financial Security may reasonably request.

(iii) a review of the Trust’s performance under the Transaction Documents during
such period has been made under such officer’s supervision; and

(iv) to the best of such individual’s knowledge following reasonable inquiry, no
Default or Event of Default has occurred, or if a Default or Event of Default
has occurred, specifying the nature thereof and, if the Trust has or had a right
to cure pursuant to Section 5.1, stating in reasonable detail the steps, if any,
taken or being taken by the Trust to cure such Default or Event of Default or to
otherwise comply with the terms of the Transaction Document to which such
default or Event of Default relates.

(c) Access to Records; Discussions with Officers. The Trust shall, upon the
request of Financial Security, permit Financial Security, or its authorized
agent, at the expense of Financial Security, at reasonable times and upon
reasonable prior written notice:

(i) to inspect such books and records of the Trust as may relate to the Notes,
the Certificate, the Swap Agreement, the Receivables and the other Trust

 

6



--------------------------------------------------------------------------------

Property, the obligations of the Trust under the Transaction Documents, the
business of the Trust and the transactions consummated in connection therewith;
and

(ii) to discuss the affairs, finances and accounts of the Trust with an
appropriate officer of the Trust.

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Trust.

(d) Notice of Material Events. The Trust shall promptly inform Financial
Security in writing of the occurrence of any of the following:

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation against the Trust in any
federal, state or local court or before any arbitration board, or any such
proceeding threatened by any governmental agency, which, if adversely
determined, would have a material adverse effect on the Receivables as a whole,
or which, if adversely determined, would have a material adverse effect upon the
ability of the Trust to perform its obligations under any Transaction Document;

(ii) any change in the location of the Trust’s principal office or any change in
the location of the books and records of the Trust;

(iii) the occurrence of any Default or Special Event; or

(iv) any other event, circumstance or condition that has resulted, or which is
reasonably likely to result, in a Material Adverse Change in respect of the
Trust.

(e) Further Assurances. The Trust will file all necessary financing statements,
assignments or other instruments, and any amendments or continuation statements
relating thereto, necessary to be kept and filed in such manner and in such
places as may be required by law to preserve and protect fully the Lien on and
security interest in, and all rights of the Trust Collateral Agent with respect
to the Collateral under the Indenture. In addition, the Trust shall, upon the
request of Financial Security, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, within thirty
(30) days of such request, such amendments hereto and such further instruments
and take such further action as may be reasonably necessary to effectuate the
intention, performance and provisions of the Transaction Documents or to protect
the interest of the Trust Collateral Agent in the Collateral under the
Indenture. In addition, the Trust agrees to cooperate with S&P, Fitch or
Moody’s, as applicable, in connection with any review of the Transaction which
may be undertaken by S&P, Fitch or Moody’s after the date hereof.

(f) Retirement of Notes. The Trust shall, upon retirement of the Notes, furnish
to Financial Security a notice of such retirement, and, upon such retirement and
the expiration of the Term Of The Policy, surrender the Notes Policy to
Financial Security for cancellation.

 

7



--------------------------------------------------------------------------------

(g) Third-Party Beneficiary. The Trust agrees that Financial Security shall have
all rights of a third-party beneficiary in respect of the Sale and Servicing
Agreement and hereby incorporates and restates its representations, warranties
and covenants as set forth therein for the benefit of Financial Security.

(h) Preservation of Existence. The Trust shall observe in all material respects
all procedures required by its Certificate of Trust and Trust Agreement and
preserve and maintain its existence as a trust and its rights, franchises and
privileges in the jurisdiction of its organization, and shall qualify and remain
qualified in good standing in each jurisdiction where the nature of its business
requires it to do so except where the failure to be so qualified, in good
standing and to maintain its rights, franchises and privileges would not have a
material adverse effect on the financial condition of the Trust, or its ability
to perform its obligations under this Agreement or under any other Transaction
Document to which it is party.

(i) Disclosure Document. Each Offering Document delivered with respect to the
Notes shall clearly disclose that the Notes Policy (and the Swap Policy, to the
extent the Offering Document contains substantive disclosure regarding the Swap
Policy) is not covered by the property/casualty insurance security fund
specified in Article 76 of the New York Insurance Law. In addition, each
Offering Document delivered with respect to the Notes which includes financial
statements of Financial Security prepared in accordance with generally accepted
accounting principles (but excluding any Offering Document in which such
financial statements are incorporated by reference) shall include the following
statement immediately preceding such financial statements:

The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the New
York Insurance Law, and for determining where its financial condition warrants
the payment of a dividend to its stockholders. No consideration is given by the
New York State Insurance Department to financial statements prepared in
accordance with generally accepted accounting principles in making such
determinations.

(j) Special Purpose Entity.

(i) The Trust shall conduct its business solely in its own name through its duly
authorized officers or agents so as not to mislead others as to the identity of
the entity with which those others are concerned, and particularly will use its
best efforts to avoid the appearance of conducting business on behalf of
AmeriCredit, the Company, AFS SenSub or any other Affiliates thereof or that the
assets of the Trust are available to pay the creditors of AmeriCredit, the

 

8



--------------------------------------------------------------------------------

Company, AFS SenSub or any other Affiliates thereof. Without limiting the
generality of the foregoing, all oral and written communications, including,
without limitation, letters, invoices, purchase orders, contracts, statements
and loan applications, will be made solely in the name of the Trust.

(ii) The Trust shall maintain trust records and books of account separate from
those of AmeriCredit, the Company, AFS SenSub and Affiliates of any of them.

(iii) The Trust shall obtain proper authorization from its equity owners of all
trust action requiring such authorization, and copies of each such authorization
and the minutes or other written summary of each such meeting shall be delivered
to Financial Security within two weeks of such authorization or meeting as the
case may be.

(iv) Although the organizational expenses of the Trust have been paid by
AmeriCredit, operating expenses and liabilities of the Trust shall be paid from
its own funds or by AmeriCredit.

(v) The annual financial statements of the Trust shall disclose the effects of
the Trust’s transactions in accordance with generally accepted accounting
principles and shall disclose that the assets of the Trust are not available to
pay creditors of AmeriCredit, the Company, AFS SenSub or any Affiliate of any of
them.

(vi) The resolutions, agreements and other instruments of the Trust underlying
the transactions described in this Agreement and in the other Transaction
Documents shall be continuously maintained by the Trust as official records of
the Trust separately identified and held apart from the records of AmeriCredit,
the Company, AFS SenSub and each Affiliate of any of them.

(vii) The Trust shall maintain an arm’s-length relationship with AmeriCredit,
the Company, AFS SenSub and each Affiliate of any of them and will not hold
itself out as being liable for the debts of any such Person.

(viii) The Trust shall keep its assets and its liabilities wholly separate from
those of all other entities, including, but not limited to, the Representative,
the Company, AFS SenSub and each Affiliate of any of them except, in each case,
as contemplated by the Transaction Documents.

(k) Tax Matters. The Trust will take, or refrain from taking, as the case may
be, all actions necessary to ensure that for federal and state income tax
purposes the Trust is not taxable as an association (or publicly traded
partnership) taxable as a corporation.

(l) Securities Laws. The Trust shall comply in all material respects with all
applicable provisions of state and federal securities laws, including blue sky
laws and the Securities Act, the Exchange Act and the Investment Company Act and
all rules and regulations promulgated thereunder for which non-compliance would
result in a Material Adverse Change with respect to the Trust.

 

9



--------------------------------------------------------------------------------

(m) Incorporation of Covenants. The Trust shall comply with each of the Trust’s
covenants set forth in the Transaction Documents and hereby incorporates such
covenants by reference as if each were set forth herein.

Section 2.3 Negative Covenants of AFS SenSub on Behalf of the Trust. AFS SenSub,
as Depositor, on behalf of the Trust, hereby agrees (to the extent set forth in
this Section 2.3), that during the Term of the Agreement, unless Financial
Security shall otherwise expressly consent in writing:

(a) Restrictions on Liens. The Trust shall not, except as contemplated by the
Transaction Documents, (i) create, incur or suffer to exist, or agree to create,
incur or suffer to exist, or consent to cause or permit in the future (upon the
happening of a contingency or otherwise) the creation, incurrence or existence
of any Lien or Restriction on Transferability of the Receivables, or (ii) file
under the Uniform Commercial Code of any jurisdiction any financing statement
which names the Trust as a debtor, or sign any security agreement authorizing
any secured party thereunder to file such financing statement, with respect to
the Receivables.

(b) Impairment of Rights. The Trust shall not take any action, or fail to take
any action, if such action or failure to take action would be reasonably likely
to (i) interfere with the enforcement of any rights under the Transaction
Documents that are material to the rights, benefits or obligations of the
Indenture Trustee, the Certificateholder, the Noteholders or Financial Security,
(ii) result in a Material Adverse Change in respect of the Receivables, or
(iii) impair the ability of the Trust to perform its obligations under the
Transaction Documents.

(c) Waiver, Amendments, Etc. The Trust shall not waive, modify or amend, or
consent to any waiver, modification or amendment of, any of the provisions of
any of the Transaction Documents.

(d) Successors. The Trust shall not terminate or designate, or consent to the
termination or designation of, the Servicer, Back-up Servicer, Swap Provider,
the Collateral Agent, the Owner Trustee or any successor thereto without the
prior approval of Financial Security.

(e) Creation of Indebtedness; Guarantees. Other than the Transaction Documents,
the Trust shall not create, incur, assume or suffer to exist any indebtedness
other than indebtedness guaranteed or approved in writing by Financial Security.
Without the prior written consent in writing of Financial Security, the Trust
shall not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital.

 

10



--------------------------------------------------------------------------------

(f) Subsidiaries. The Trust shall not form, or cause to be formed, any
Subsidiaries.

(g) No Mergers. The Trust shall not consolidate with or merge into any Person or
transfer all or any material amount of its assets to any Person, liquidate or
dissolve except as permitted by the Trust Agreement and as contemplated by the
Transaction Documents.

(h) Other Activities. The Trust shall not:

(i) sell, pledge, transfer, exchange or otherwise dispose of any of its assets
except as permitted under the Transaction Documents; or

(ii) engage in any business or activity except as contemplated by the
Transaction Documents and as permitted by the Trust Agreement.

(i) Insolvency. The Trust shall not commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to the bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, corporation or other relief or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets or make a general assignment for the benefit of
its creditors. The Trust shall not take any action in furtherance of, or
indicating the consent to, approval of, or acquiescence in, any of the acts set
forth above. The Trust shall not admit in writing its inability to pay its
debts.

(j) The Swap Agreement. The Trust shall not take any action that would permit,
or fail to take any action if a failure to take such action would permit
termination of the Swap Agreement by the Swap Provider, and shall not terminate
the Swap Agreement, except with the prior written consent of Financial Security
unless the Swap Provider has failed to make payments under the Swap Policy or if
termination of the Swap Agreement would be permitted pursuant to Part 1(j)(iv)
of the Swap Agreement. The Trust shall send to Financial Security a copy of each
communication it sends under the Swap Agreement contemporaneously with its
delivery thereof to the Swap Provider and shall not deliver notice of an Event
of Default or an Event of Termination to any Swap Provider pursuant to the Swap
Agreement without the prior written consent of Financial Security.

Section 2.4 Delivery of FSA Financial Statements.

(a) Financial Security agrees (i) only until AFS SenSub and the Trust are
eligible to suspend filing of Exchange Act Reports and only for so long as AFS
SenSub and the Trust are required to file FSA Financial Statements to comply
with their reporting obligations in relation to the Exchange Act Reports, as
soon as reasonably practicable after the public release of any FSA Financial
Statements, unless such FSA Financial Statements then satisfy the Incorporation
by Reference Conditions, to deliver to the Company an electronic copy of such
FSA Financial Statements for the related period,

 

11



--------------------------------------------------------------------------------

meeting the requirements of Regulation S-X of the Securities Act, via an e-mail
communication or e-mail communications addressed to
Securitization&ConduitReporting@americredit.com, or such other address that has
been designated by the Company and provided in a written notice to Financial
Security (any such address, the “AmeriCredit E-mail Address”); (ii) only until
AFS SenSub and the Trust are eligible to suspend filing of Exchange Act Reports
and only for so long as AFS SenSub and the Trust are required to file FSA
Financial Statements to comply with their reporting obligations in relation to
the Exchange Act Reports, during any period that Financial Security satisfies
the Incorporation By Reference Conditions, to notify the Company reasonably
promptly after the filing by Holdings (or, if Financial Security is then subject
to the reporting requirements of the Exchange Act, the filing by Financial
Security) of any amended Form 10-K or amended Form 10-Q report containing
amended FSA Financial Statements; provided, however, that Financial Security may
satisfy any such obligation so to notify the Company by sending an e-mail
communication to the AmeriCredit E-mail Address advising the Company that
Holdings (or, if applicable, Financial Security) has filed an amended report
under the Exchange Act and containing either an electronic copy of such report
or a hyperlink to an electronic copy of such report appearing on Holdings’,
Financial Security’s or the Commission’s web site; (iii) that Financial Security
consents to the incorporation by reference of such FSA Financial Statements in,
or the inclusion of such FSA Financial Statements as an exhibit to, the
Prospectus and AFS SenSub’s or Trust’s applicable Form 10-D filings; (iv) only
until AFS SenSub and the Trust are eligible to suspend filing of Exchange Act
Reports and only for so long as AFS SenSub and the Trust are required to file
FSA Financial Statements to comply with their reporting obligations in relation
to the Exchange Act Reports, to comply with reasonable written requests of the
Company or AFS SenSub for the delivery of any other additional information as
may be necessary for AFS SenSub or the Trust to comply with Item 1114 of
Regulation AB, so long as such information is available to Financial Security
through commercially reasonable efforts and not otherwise available to AFS
SenSub or the Company; and (v) that, on not less than three (3) Business Days’
notice, it will use commercially reasonable efforts to cause its accountants, if
required by AFS SenSub or the Trust in order to comply with the Exchange Act, to
issue their consent to the incorporation by reference of any FSA Financial
Statements into the Prospectus or any of the AFS SenSub’s or the Trust’s
applicable Form 10-D filings; provided, however, that Financial Security’s
liability in the case of a breach of the agreements contained in this
Section 2.4 will be limited to the actual damages incurred by AmeriCredit, the
Company, AFS SenSub or the Trust, and in no event will Financial Security be
liable for indirect, incidental, special, consequential, exemplary or punitive
damages, including, without limitation, (x) damage to reputation, (y) loss of
profit, revenue or business opportunity or (z) delay or impairment of access to
the capital markets (including as a result of the failure of AmeriCredit, the
Company, AFS SenSub or the Trust to satisfy the eligibility requirements set
forth in Instruction I.A.3 or I.A.4 of Form S-3 under the Securities Act). In
addition, in no event will Financial Security be liable for failing to provide
any notification required under this Section 2.4 in the event that Financial
Security has used reasonable efforts in sending, but has been unable to send, an
e-mail communication to the AmeriCredit E-mail Address so long as, as soon as
reasonably practicable after Financial Security has actual knowledge

 

12



--------------------------------------------------------------------------------

that any such e-mail communication has not properly been sent to or received at
the AmeriCredit E-mail Address, Financial Security has either (i) successfully
faxed a copy of the communication that it had attempted to e-mail to the
AmeriCredit E-mail Address to AmeriCredit at (817) 302-7915 or (ii) mailed a
copy of such communication to AmeriCredit Financial Services, Inc., 801 Cherry
Street, Suite 3900, Fort Worth, Texas 76102, Attention: Chief Financial Officer.
It is understood and agreed that, to the extent any consent letter of Financial
Security’s accountants is required by the Company or the Trust in connection
with any such filing, the fees and expenses payable in respect thereof shall be
paid by AmeriCredit upon demand.

(b) In addition to any and all rights of indemnification or any rights of the
Company, AFS SenSub, the Trust or AmeriCredit (together, the “AmeriCredit
Parties”) pursuant to this Agreement, the Indemnification Agreement or any other
Transaction Document or under law or equity, Financial Security agrees to pay,
and to protect, indemnify and save harmless the AmeriCredit Parties from and
against any and all claims, losses, liabilities (including penalties), actions,
suits, judgments, demands, damages, costs or expenses (including reasonable fees
and expenses of attorneys, consultants and auditors and reasonable costs of
investigations) of any nature arising out of or by reason of any untrue
statement of: (i) a material fact or an omission to state a material fact
necessary in order to make the statements therein in light of the circumstances
in which they were made not misleading contained in any FSA Financial Statements
incorporated by reference in, or included as an exhibit to, any Exchange Act
Reports pursuant to Section 2.4(a) hereof (“Incorporated FSA Financial
Statements”); or (ii) subject to the limitations on liability set forth in
Section 2.4(a) of this Agreement, any failure of Financial Security to comply
with its obligations under Section 2.4(a) of this Agreement or any breach of its
representations under Section 2.4(c) of this Agreement.

(c) As of each date that Incorporated FSA Financial Statements are incorporated
into the Prospectus or any Exchange Act Report, Financial Security represents to
the AmeriCredit Parties that:

(i) Holdings (or, if Financial Security is then subject to the reporting
requirements of the Exchange Act, Financial Security) is required to file
reports with the Commission pursuant to Section 13(a) or 15(d) of the Exchange
Act;

(ii) Holdings (or, if Financial Security is then subject to the reporting
requirements referred to in Section 2.04(c)(i) above, Financial Security) has
filed all reports and other materials required to be filed by such requirements
during the preceding 12 months (or such shorter period that such party was
required to file such reports and materials);

(iii) the reports filed by Holdings (or, if Financial Security is then subject
to the reporting requirements referred to in Section 2.04(c)(i) above, filed by
Financial Security) include the Incorporated FSA Financial Statements;

(iv) to the best of Financial Security’s knowledge, the accountants who certify
the Incorporated FSA Financial Statements and supporting schedules included in
the Incorporated FSA Financial Statements (if applicable) are independent
registered public accountants as required by the Securities Act; and

 

13



--------------------------------------------------------------------------------

(v) the Incorporated FSA Financial Statements incorporated by reference in the
Registration Statement relating to the Prospectus (including through filing of
an Exchange Act Report) complied in all material respects with the applicable
requirements of Regulation S-X.

Section 2.5 [Reserved].

Section 2.6 [Reserved].

Section 2.7 Representations and Warranties with Respect to AFS SenSub and the
Company. Each AmeriCredit Party represents, warrants and covenants, as of the
Date of Issuance, with respect to AFS SenSub and the Company, as follows:

(a) Due Organization and Qualification. AFS SenSub is a corporation, duly
formed, organized, validly existing and is in good standing under the laws of
the State of Nevada and the Company is a corporation, duly organized, validly
existing and in good standing under the laws of Delaware. Each of AFS SenSub and
the Company is duly qualified to do business, and has obtained all necessary
licenses, permits, charters, registrations and approvals (together, “approvals”)
necessary for the conduct of its business as currently conducted and as
described in the Offering Document and the performance of its obligations under
the Transaction Documents, in each jurisdiction in which the failure to be so
qualified or to obtain such approvals would render any Receivable unenforceable
in any respect or would otherwise have a material adverse effect upon the
Transaction.

(b) Power and Authority. Each of AFS SenSub and the Company has all necessary
corporate power and authority to conduct its business as currently conducted and
as described in the Offering Document, to execute, deliver and perform its
obligations under the Transaction Documents and has full power and authority to
sell and assign the Receivables as contemplated by the Transaction Documents and
to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by each of AFS SenSub and the Company have been duly
authorized by all necessary corporate action and do not require any additional
approvals or consents or other action by, or any notice to, or filing with, any
Person, including, without limitation, any governmental entity or the Company’s
stockholder.

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by the Company or by AFS SenSub, the consummation of the transactions
contemplated thereby nor the satisfaction of the terms and conditions of the
Transaction Documents,

(i) conflicts with or results in any breach or violation of any provision of the
Certificate of Incorporation or Bylaws of the Company or AFS SenSub, or any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award currently in effect having applicability to the Company or AFS SenSub, as
the case may be, or any of their respective properties, including regulations
issued by an administrative agency or other governmental authority having
supervisory powers over the Company or AFS SenSub, as the case may be,

 

14



--------------------------------------------------------------------------------

(ii) constitutes or will constitute a default by the Company or AFS SenSub, as
the case may be, under or a breach of any provision of any loan agreement,
mortgage, indenture or other agreement or instrument to which the Company or AFS
SenSub is a party or by which it, or any of its or their properties is, or may
be, bound or affected, or

(iii) results in or requires the creation of any Lien upon or in respect of any
of the assets of the Company or AFS SenSub except as otherwise expressly
contemplated by the Transaction Documents.

(e) Legal Proceedings. There is no action, proceeding or investigation pending,
or to the best knowledge of the Company or AFS SenSub after reasonable inquiry,
threatened by or before any court, regulatory body, governmental or
administrative agency or arbitrator against or affecting the Company or AFS
SenSub, or any properties or rights of the Company or AFS SenSub, including
without limitation, the Receivables, which might result in a Material Adverse
Change with respect to the Company, AFS SenSub or the Certificate.

(f) Valid and Binding Obligations. Each of the Transaction Documents to which
either the Company or AFS SenSub is a party when executed and delivered by the
Company or AFS SenSub, as the case may be, will constitute the legal, valid and
binding obligations of such Person, enforceable in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equitable principles. The Certificate,
when executed, authenticated and delivered in accordance with the Trust
Agreement, will be validly issued and outstanding and entitled to the benefits
of the Trust Agreement and will evidence the entire beneficial ownership
interest in the Trust. The Notes when executed, authenticated and delivered in
accordance with the Indenture, will be entitled to the benefits of the Indenture
and will constitute legal, valid and binding obligations of the Trust,
enforceable in accordance with their terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally or general equitable principles
(whether in a proceeding at law or in equity) and except to the extent that
rights to indemnity and contribution may be limited by public policy.

(g) ERISA. Each of AFS SenSub and the Company is in compliance with ERISA and
has not incurred and does not reasonably expect to incur, any liabilities to the
PBGC under ERISA in connection with any Plan or Multiemployer Plan.

(h) Accuracy of Information. None of the Transaction Documents nor any of the
Provided Documents contain any statement of a material fact with respect to the
Company or AFS SenSub or the Transaction that was untrue or misleading in any
material respect when made. Since the furnishing of the Provided Documents,
there has been no change, nor any development or event involving a prospective
change known to

 

15



--------------------------------------------------------------------------------

the Company or to AFS SenSub, that would render any of the Provided Documents
untrue or misleading in any material respect. There is no fact known to the
Company or AFS SenSub which has a material possibility of causing a Material
Adverse Change with respect to either of the Company or AFS SenSub, or which has
a material possibility of impairing the value or marketability of the
Receivables, taken as a whole, or decreasing the possibility that amounts due in
respect of the Receivables will be collected as due.

(i) Compliance With Securities Laws. The offer and sale of the Securities comply
in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

(j) Transaction Documents. Each of the representations and warranties of AFS
SenSub and the Company contained in the Transaction Documents is true and
correct in all material respects and each of AFS SenSub and the Company hereby
makes each such representation and warranty made by it to, and for the benefit
of, Financial Security as if the same were set forth in full herein.

(k) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other nongovernmental person, is
required in connection with the execution, delivery and performance by the
Company or AFS SenSub of this Agreement or of any other Transaction Document to
which such Person is a party, except (in each case) such as have been obtained
and are in full force and effect.

(l) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by the Company or AFS SenSub in the conduct of their
respective businesses violates any law, regulation, judgment, agreement, order
or decree applicable to it which, if enforced, would result in a Material
Adverse Change with respect to such Person.

(m) Special Purpose Entity.

(i) The capital of AFS SenSub is adequate for the business and undertakings of
AFS SenSub.

(ii) AFS SenSub is a wholly-owned special-purpose subsidiary of the Company.

(iii) [Reserved].

(iv) The funds and assets of AFS SenSub are not, and will not be, commingled
with the funds of any other person.

 

16



--------------------------------------------------------------------------------

(n) Solvency; Fraudulent Conveyance. Each of AFS SenSub and the Company is
solvent and will not be rendered insolvent by the Transaction and, after giving
effect to such Transaction, neither the Company nor AFS SenSub will be left with
an unreasonably small amount of capital with which to engage in its business.
Neither the Company nor AFS SenSub intends to incur, or believes that it has
incurred, debts beyond its ability to pay such debts as they mature. Neither the
Company nor AFS SenSub contemplates the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of the Company
or AFS SenSub, as the case may be, or any of their respective assets. The amount
of consideration being received by the Seller upon the sale of the Receivables
to the Trust constitutes reasonably equivalent value and fair consideration for
the Receivables. The Seller is not selling the Receivables to the Trust, as
provided in the Transaction Documents, with any intent to hinder, deal or
defraud any of the Company’s creditors.

(o) Good Title; Valid Transfer; Absence of Liens; Security Interest.

(i) Immediately prior to the pledge of the Collateral to the Trust Collateral
Agent pursuant to the Indenture, the Trust was the owner of, and had good and
marketable title to, such property free and clear of all Liens and Restrictions
on Transferability, and had or will have had full right, power and lawful
authority to assign, transfer and pledge such Receivables. The Indenture
constitutes a valid pledge of the Collateral to the Trust Collateral Agent and
the Trust Collateral Agent shall have a valid and perfected first priority
security interest in the Collateral, free and clear of all Liens and
Restrictions on Transferability.

(ii) Immediately prior to the transfer of any Receivables to the Trust pursuant
to the Sale and Servicing Agreement, AFS SenSub was or will have been the owner
of, and had good and marketable title to, such property free and clear of all
Liens and Restrictions on Transferability, and had or will have had full right,
corporate power and lawful authority to assign, transfer and pledge such
Receivables. In the event that a transfer of the Receivables by AFS SenSub to
the Trust is characterized as other than a sale, such transfer shall be
characterized as a secured financing, and the Trustee shall have a valid and
perfected first priority security interest in such Receivables free and clear of
all Liens and Restrictions on Transferability.

(iii) Immediately prior to the sale of the Receivables to AFS SenSub pursuant to
the Purchase Agreement, the Company was or will have been the owner of, and had
good and marketable title to, the Receivables being transferred by such party
free and clear of all Liens and Restrictions on Transferability, and had or will
have had full right, corporate power and lawful authority to assign, transfer
and pledge such Receivables. In the event that a transfer of the Receivables by
the Company to AFS SenSub is characterized as other than a sale, such transfer
shall be characterized as a secured financing, and AFS SenSub shall have a valid
and perfected first priority security interest in such Receivables free and
clear of all Liens and Restrictions on Transferability.

 

17



--------------------------------------------------------------------------------

(p) [Reserved]

(q) Taxes. The Company has filed all federal and state tax returns which are
required to be filed and paid all taxes, including any assessments received by
the Company, to the extent that such taxes have become due. Any taxes, fees and
other governmental charges payable by the Company or AFS SenSub in connection
with the Transaction, the execution and delivery of the Transaction Documents
and the issuance of the Securities have been paid or shall have been paid at or
prior to the Date of Issuance.

(r) Security Interest in Funds and Investments in the Spread Account. Assuming
the retention of funds in the Spread Account, such funds will be subject to a
valid and perfected, first priority security interest in favor of the Collateral
Agent on behalf of the Indenture Trustee (on behalf of the Noteholders) and
Financial Security.

Section 2.8 Affirmative Covenants with Respect to the Company and AFS SenSub.
Each AmeriCredit Party hereby agrees with respect to the Company and with
respect to AFS SenSub that during the Term of this Agreement, unless Financial
Security shall otherwise expressly consent in writing:

(a) Compliance With Agreements and Applicable Laws. Each of AFS SenSub and the
Company shall perform each of its respective obligations under the Transaction
Documents and shall comply with all material requirements of any law, rule or
regulation applicable to it, or that are required in connection with its
performance under any of the Transaction Documents. Neither the Company nor AFS
SenSub will cause or permit to become effective any amendment to or modification
of any of the Transaction Documents to which it is a party unless Financial
Security shall have previously approved in writing the form of such amendment or
modification. Neither the Company nor AFS SenSub shall take any action or fail
to take any action that would interfere with the enforcement of any rights under
the Transaction Documents.

(b) Reports; Other Information. Each of AFS SenSub and the Company shall keep or
cause to be kept in reasonable detail books and records of account of their
respective assets and business. Each of AFS SenSub and the Company shall furnish
or caused to be furnished to Financial Security:

(i) Promptly upon receipt thereof, copies of all reports, statements,
certifications, schedules, or other similar items delivered to or by the Company
or AFS SenSub pursuant to the terms of the Transaction Documents and, promptly
upon request, such other data as Financial Security may reasonably request;
provided, however, that neither the Company nor AFS SenSub shall be required to
deliver any such items if provision by some other party to Financial Security is
required under the Transaction Documents unless such other party wrongfully
fails to deliver such item. The Company and AFS SenSub shall, upon the request

 

18



--------------------------------------------------------------------------------

of Financial Security, permit Financial Security or its authorized agents (A) to
inspect its books and records as they may relate to the Securities, the
Receivables, the Certificate, the obligations of AFS SenSub and the Company
under the Transaction Documents, the Transaction and, but only following the
occurrence of a Special Event, AFS SenSub’s business; (B) to discuss the
affairs, finances and accounts of AFS SenSub and the Company with an officer of
each upon Financial Security’s reasonable request; and (C) upon the occurrence
of a Special Event, to discuss the affairs, finances and accounts of AFS SenSub
and the Company with its independent accountants, provided that an officer of
such Person shall have the right to be present during such discussions. Such
inspections and discussions shall be conducted during normal business hours and
shall not unreasonably disrupt the business of such Person. The fees and
expenses of Financial Security or any such authorized agents shall be for the
account of AmeriCredit.

(ii) The Company shall provide or cause to be provided to Financial Security an
executed original copy of each document executed in connection with the
transaction within 30 days after the date of closing.

(c) Notice of Material Events. The Company and AFS SenSub shall promptly inform
Financial Security in writing of the occurrence of any of the following:

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation (A) against the Company
or AFS SenSub pertaining to the Receivables in general, (B) with respect to a
material portion of the Receivables, or (C) in which a request has been made for
certification as a class action (or equivalent relief) that would involve a
material portion of the Receivables;

(ii) any change in the location of the principal office of either of the Company
or AFS SenSub or any change in the location of the books and records of the
Company or AFS SenSub;

(iii) the occurrence of any Default or Special Event; or

(iv) any other event, circumstance or condition that has resulted, or which the
Company or AFS SenSub, as the case may be, reasonably believes might result, in
a Material Adverse Change in respect of the Company or AFS SenSub.

(d) Further Assurances. Each of AFS SenSub and the Company will file all
necessary financing statements, assignments or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the Lien on and security interest in, and all rights of the
Trust Collateral Agent, for the benefit of the Trust Collateral Agent (for the
Certificateholder and Financial Security), with respect to the Receivables, the
Collection Account and the Spread Account. In addition, each of

 

19



--------------------------------------------------------------------------------

AFS SenSub and the Company shall, upon the request of Financial Security, from
time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, within thirty (30) days of such request, such
amendments hereto and such further instruments and take such further action as
may be reasonably necessary to effectuate the intention, performance and
provisions of the Transaction Documents or to protect the interest of the Trust,
the Owner Trustee, the Indenture Trustee and Financial Security, in the
Receivables, the Collection Account and the Spread Account, free and clear of
all Liens and Restrictions on Transferability except as contemplated by the
Transaction Documents. In addition, each of AFS SenSub and the Company agrees to
cooperate with S&P, Fitch and Moody’s in connection with any review of the
Transaction which may be undertaken by S&P, Fitch and Moody’s after the date
hereof.

(e) Third-Party Beneficiary. Each of AFS SenSub and the Company agrees that
Financial Security shall have all rights of a third-party beneficiary in respect
of the Sale and Servicing Agreement and hereby incorporates and restates its
representations, warranties and covenants as set forth therein for the benefit
of Financial Security.

(f) Existence. AFS SenSub shall maintain its corporate existence and shall at
all times continue to be duly organized under the laws of Nevada and the Company
shall maintain its corporate existence and shall at all times continue to be
duly organized under the laws of Delaware, and each shall at all times be duly
qualified and duly authorized (as described in Sections 2.7(a), (b) and
(c) hereof) and each shall conduct its business in accordance with the terms of
its Certificate of Incorporation and its Bylaws (with respect to AFS SenSub) or
its Certificate of Incorporation and Bylaws (with respect to the Company).

(g) Disclosure Document. Each Offering Document delivered with respect to the
Securities shall clearly disclose that the Notes Policy (and the Swap Policy, to
the extent the Offering Document contains substantive disclosure regarding the
Swap Policy) is not covered by the property/casualty insurance security fund
specified in Article 76 of the New York Insurance Law. In addition, each
Offering Document delivered with respect to the Securities which includes
financial statements of Financial Security prepared in accordance with generally
accepted accounting principles (but excluding any Offering Document in which
such financial statements are incorporated by reference) shall include the
following statement immediately preceding such financial statements:

The New York State Insurance Department recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the New
York Insurance Law, and for determining where its financial condition warrants
the payment of a dividend to its stockholders. No consideration is given by the
New York State Insurance Department to financial statements prepared in
accordance with generally accepted accounting principles in making such
determinations.

 

20



--------------------------------------------------------------------------------

(h) Special Purpose Entity.

(i) AFS SenSub shall conduct its business solely in its own name through its
duly authorized agents so as not to mislead others as to the identity of the
entity with which those others are concerned, and particularly will use its best
efforts to avoid the appearance of conducting business on behalf of any
Affiliate thereof or that the assets of AFS SenSub are available to pay the
creditors of the Company, AFS SenSub or AmeriCredit or any Affiliate thereof.
Without limiting the generality of the foregoing, all oral and written
communications, including, without limitation, letters, invoices, purchase
orders, contracts, statements and loan applications, will be made solely in the
name of AFS SenSub.

(ii) AFS SenSub shall maintain corporate records and books of account separate
from those of the Company, AFS SenSub, the Trust and AmeriCredit, and the
affiliates thereof.

(iii) AFS SenSub shall obtain proper authorization from its shareholders of all
action requiring such authorization, and copies of each such authorization and
the minutes or other written summary of each such meeting shall be delivered to
Financial Security within two weeks of such authorization or meeting as the case
may be.

(iv) [Reserved].

(v) Although the organizational expenses of AFS SenSub have been paid by
AmeriCredit, AFS SenSub shall pay its own operating expenses and liabilities
from its own funds.

(vi) The annual financial statements of AFS SenSub shall disclose the effects of
AFS SenSub’s transactions in accordance with generally accepted accounting
principles and shall disclose that the assets of AFS SenSub are not available to
pay creditors of AmeriCredit, AFS SenSub, the Trust or the Company or any
Affiliate thereof.

(vii) The agreements and other instruments of AFS SenSub underlying the
transactions described in this Agreement and in the other Transaction Documents
shall be continuously maintained by AFS SenSub as official records of AFS
SenSub, separately identified and held apart from the records of AmeriCredit,
the Trust and the Company and each Affiliate thereof.

(viii) AFS SenSub shall maintain an arm’s-length relationship with AmeriCredit,
the Trust and the Company and the affiliates thereof, and will not hold itself
out as being liable for the debts of AmeriCredit or the Company or any affiliate
thereof.

(ix) AFS SenSub shall keep its assets and liabilities wholly separate from those
of all other entities, including, but not limited to, the Representative,
AmeriCredit, the Trust and the Company and each Affiliate of them except, in
each case, as contemplated by the Transaction Documents.

 

21



--------------------------------------------------------------------------------

(i) Maintenance of Licenses. Each of AFS SenSub and the Company shall maintain
all licenses, permits, charters and registrations which are material to the
performance by it of its obligations under this Agreement and each other
Transaction Document to which it is a party or by which it is bound.

(j) Release of Liens. The Company shall duly file on behalf of the Lenders no
later than the first Business Day immediately following the Closing Date, the
amendments to, and/or terminations of, UCC financing statements evidencing the
Release of Security Interests.

Section 2.9 Negative Covenants with Respect to AFS SenSub and the Company. Each
AmeriCredit Party hereby agrees with respect to AFS SenSub and with respect to
the Company that during the Term of this Agreement, unless Financial Security
shall otherwise expressly consent in writing:

(a) Restrictions on Liens. Neither AFS SenSub nor the Company shall, except as
contemplated by the Transaction Documents, (i) create, incur or suffer to exist,
or agree to create, incur or suffer to exist, or consent to cause or permit in
the future (upon the happening of a contingency or otherwise) the creation,
incurrence or existence of any Lien or Restriction on Transferability of the
Receivables, or (ii) file under the Uniform Commercial Code of any jurisdiction
any financing statement which names the Company or AFS SenSub as a debtor, or
sign any security agreement authorizing any secured party thereunder to file
such financing statement, with respect to the Receivables.

(b) Impairment of Rights. Neither AFS SenSub nor the Company shall take any
action, or fail to take any action, if such action or failure to take action may
(i) interfere with the enforcement of any rights under the Transaction Documents
that are material to the rights, benefits or obligations of the Indenture
Trustee, the Certificateholder, the Noteholders or Financial Security,
(ii) result in a Material Adverse Change in respect of the Receivables, or
(iii) impair the ability of the Company or AFS SenSub to perform their
respective obligations under the Transaction Documents, including any
consolidation, merger with any Person or any transfer of all or any material
amount of the assets of the Company or AFS SenSub to any other Person if such
consolidation, merger or transfer would materially impair the net worth of the
Company or AFS SenSub or any successor Person obligated, after such event, to
perform such Person’s obligations under the Transaction Documents.

(c) Waiver, Amendments, Etc. Neither AFS SenSub nor the Company shall waive,
modify or amend, or consent to any waiver, modification or amendment of, any of
the provisions of any of the Transaction Documents.

(d) Successors. Neither AFS SenSub nor the Company shall terminate or designate,
or consent to the termination or designation of, the Servicer, Back-up Servicer,
Collateral Agent, the Owner Trustee or any successor thereto without the prior
approval of Financial Security.

 

22



--------------------------------------------------------------------------------

(e) Creation of Indebtedness; Guarantees. AFS SenSub shall not create, incur,
assume or suffer to exist any indebtedness other than indebtedness guaranteed or
approved in writing by Financial Security other than the Transaction Documents.
Without the prior written consent of Financial Security, the Trustee and AFS
SenSub shall not assume, guarantee, endorse or otherwise be or become directly
or contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person, agreeing to advance funds
to such Person or causing or assisting such Person to maintain any amount of
capital.

(f) Subsidiaries. AFS SenSub shall not form, or cause to be formed, any
Subsidiaries.

(g) [Reserved].

(h) No Mergers. AFS SenSub shall not consolidate with or merge into any Person
or transfer all or any material amount of its assets to any Person or liquidate
or dissolve except as permitted by its certificate of incorporation and as
contemplated by the Transaction Documents.

(i) Other Activities. AFS SenSub shall not:

(i) sell, pledge, transfer, exchange or otherwise dispose of any of its assets
except as permitted under the Transaction Documents; or

(ii) engage in any business or activity other than in connection with the
Transaction Documents, documents entered into with respect to the Other
Transactions and as permitted by its certificate of incorporation.

(j) Insolvency. No AmeriCredit Party shall commence with respect to the Company
or AFS SenSub, as the case may be, any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to the bankruptcy, insolvency, reorganization or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
corporation or other relief with respect to it or (B) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or make a general assignment for the benefit of
its creditors. No AmeriCredit Party shall take any action in furtherance of, or
indicating the consent to, approval of, or acquiescence in any of the acts set
forth above. Neither AFS SenSub nor the Company shall admit in writing its
inability to pay its debts.

Section 2.10 Representations and Warranties of AmeriCredit. AmeriCredit
represents, warrants and covenants, as of the date hereof and as of the Date of
Issuance, as follows:

 

23



--------------------------------------------------------------------------------

(a) Due Organization and Qualification. AmeriCredit is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Texas, with power and authority to own its properties and conduct its business.
AmeriCredit is duly qualified to do business, is in good standing and has
obtained all necessary licenses, permits, charters, registrations and approvals
(together, “approvals”) necessary for the conduct of its business as currently
conducted and the performance of its obligations under the Transaction
Documents, in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document unenforceable in any
respect or would otherwise have a material adverse effect upon the Transaction.

(b) Power and Authority. AmeriCredit has all necessary corporate power and
authority to conduct its business as currently conducted, to execute, deliver
and perform its obligations under this Agreement and each other Transaction
Document to which it is a party and to carry out the terms of each such Document
and has full power and authority to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance by AmeriCredit of
this Agreement and each other Transaction Document to which it is a party have
been duly authorized by all necessary corporate action and do not require any
additional approvals or consents or other action by or any notice to or filing
with any Person, including, without limitation, any governmental entity or the
stockholders of such Person.

(d) Noncontravention. Neither the execution nor delivery of this Agreement and
each other Transaction Document to which AmeriCredit is a party, nor the
consummation of the Transaction nor the satisfaction of the terms and conditions
of this Agreement and each other Transaction Document to which AmeriCredit is a
party,

(i) conflicts with or results, or will conflict with or result, in any breach or
violation of any provision of the Certificate of Incorporation or Bylaws of
AmeriCredit or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to
AmeriCredit, or any of its properties, including regulations issued by an
administrative agency or other governmental authority having supervisory powers
over AmeriCredit,

(ii) constitutes or will constitute a default by AmeriCredit under, or a breach
of any provision of, any loan agreement, mortgage, indenture or other agreement
or instrument to which AmeriCredit or any of its Subsidiaries is a party or by
which it or any of its or their properties is or may be bound or affected, or

(iii) results in or requires, or will result in or require, the creation of any
Lien upon, or in respect of, any of the assets of AmeriCredit or any of its
Subsidiaries except as otherwise expressly contemplated by the Transaction
Documents.

 

24



--------------------------------------------------------------------------------

(e) Legal Proceedings. There is no action, proceeding or investigation pending,
or to the best knowledge of AmeriCredit after reasonable inquiry, threatened by
or before any court, regulatory body, governmental or administrative agency or
arbitrator against or affecting AmeriCredit, or any properties or rights of
AmeriCredit which is likely to result in a Material Adverse Change with respect
to AmeriCredit, or which might adversely affect the federal or state tax
attributes of the Securities.

(f) Valid and Binding Obligations. Each of the Transaction Documents to which
AmeriCredit is a party, when executed and delivered by it, and assuming due
authorization, execution and delivery by the other parties thereto, will
constitute the legal, valid and binding obligations of AmeriCredit, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles. The
Certificate, when executed, authenticated and delivered in accordance with the
Trust Agreement, will be validly issued and outstanding and entitled to the
benefits of the Trust Agreement and will evidence the entire beneficial
ownership interest in the Trust. The Notes when executed, authenticated and
delivered in accordance with the Indenture, will be entitled to the benefits of
the Indenture and will constitute legal, valid and binding obligations of the
Trust, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the enforcement of creditors’ rights generally or general equitable
principles (whether in a proceeding at law or in equity) and except to the
extent that rights to indemnity and contribution may be limited by public
policy.

(g) Financial Statements. The Financial Statements of AmeriCredit, copies of
which have been furnished to Financial Security, (i) are, as of the dates and
for the periods referred to therein, complete and correct in all material
respects, (ii) present fairly the financial condition and results of operations
of AmeriCredit as of the dates and for the periods indicated, and (iii) have
been prepared in accordance with generally accepted accounting principles
consistently applied, except as noted therein (subject as to interim statements
to normal year-end adjustments). Since the date of the most recent Financial
Statements, there has been no material adverse change in such financial
condition or results of operations. Except as disclosed in the Financial
Statements, AmeriCredit is not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a material possibility
of causing a Material Adverse Change in respect of AmeriCredit.

(h) ERISA. AmeriCredit is in compliance with ERISA and has not incurred and does
not reasonably expect to incur any liabilities to the PBGC under ERISA in
connection with any Plan or Multiemployer Plan.

(i) Accuracy of Information. None of the Provided Documents contain any
statement of a material fact with respect to AmeriCredit or the Transaction that
was untrue or misleading in any material respect when made (except insofar as
any such Document was connected to, or superseded by, a subsequent Provided
Document). Since the furnishing of the Provided Documents, there has been no
change, or any development or event involving a prospective change known to
AmeriCredit that would render any

 

25



--------------------------------------------------------------------------------

representation or warranty or other statement made by it in any of the Provided
Documents untrue or misleading in any material respect. There is no fact known
to AmeriCredit which has a material possibility of causing a Material Adverse
Change with respect to it (for purposes of the foregoing representation and
warranty, Material Adverse Change shall be determined only with respect to
AmeriCredit, but not any of its Subsidiaries individually) or which has a
material possibility of impairing the value or marketability of the Receivables,
taken as a whole, or decreasing the possibility that amounts due in respect of
the Receivables will be collected as due.

(j) Compliance With Securities Laws. Neither the Trust nor AmeriCredit is
required to be registered as an “investment company” under the Investment
Company Act and the Trust is not subject to the information reporting
requirements of the Securities Exchange Act.

(k) Transaction Documents. Each of the representations and warranties of
AmeriCredit contained in the Transaction Documents is true and correct in all
material respects and AmeriCredit hereby makes each such representation and
warranty made by it to, and for the benefit of, Financial Security as if the
same were set forth in full herein.

(l) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental instrumentality, nor any consent, approval, waiver
or notification of any creditor, lessor or other non-governmental person, is
required in connection with the execution, delivery and performance by
AmeriCredit of this Agreement or of any other Transaction Document to which it
is a party, except (in each case) such as have been obtained and are in full
force and effect.

(m) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by AmeriCredit in the conduct of its business violates
any law, regulation, judgment, agreement, order or decree applicable to it
which, if enforced, would result in a Material Adverse Change with respect to
AmeriCredit.

(n) Solvency; Fraudulent Conveyance. AmeriCredit is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, AmeriCredit will not be left with an unreasonably small amount of
capital with which to engage in its business. AmeriCredit does not intend to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature. AmeriCredit does not contemplate the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of AmeriCredit or any of its assets. AmeriCredit is not entering into
the Transaction Documents or consummating the transactions contemplated thereby
with any intent to hinder, delay or defraud any of AmeriCredit’s creditors.

(o) Taxes. AmeriCredit has filed all federal and state tax returns which are
required to be filed and paid all taxes, in each case with respect to the
includible group of which AmeriCredit is a member, including any assessments
received by it, to the extent that such taxes have become due other than taxes
that it shall currently be contesting the

 

26



--------------------------------------------------------------------------------

validity thereof in good faith by appropriate proceedings and shall have set
aside on its books adequate reserves with respect thereto. Any taxes, fees and
other governmental charges payable by AmeriCredit in connection with the
Transaction and the execution and delivery of the Transaction Documents have
been paid or shall have been paid at or prior to the Date of Issuance.

(p) [Reserved].

(q) Compliance with Anti-Money Laundering Laws. No practice, procedure or policy
employed or proposed to be employed by AmeriCredit in the conduct of its
business constitutes a material violation of any anti-money laundering law or
regulation (including without limitation, the USA PATRIOT Act, Public Law
No. 107-56 (2001), and regulations promulgated thereunder) applicable to
AmeriCredit.

Section 2.11 Affirmative Covenants of AmeriCredit. AmeriCredit hereby agrees,
during the Term of this Agreement, unless Financial Security shall otherwise
expressly consent in writing, as follows:

(a) Compliance With Agreements and Applicable Laws. AmeriCredit shall perform
each of its respective obligations under the Transaction Documents and shall
comply with all material requirements of any law, rule or regulation applicable
to it or thereto, or that are required in connection with its performance under
any of the Transaction Documents. AmeriCredit will not cause or permit to become
effective any amendment to or modification of any of the Transaction Documents
to which it is a party unless Financial Security shall have previously approved
in writing the form of such amendment or modification. AmeriCredit shall not
take any action or fail to take any action that would interfere with the
enforcement of any rights under the Transaction Documents.

(b) Financial Statements; Accountants’ Reports; Other Information. AmeriCredit
shall keep, or cause to be kept, in reasonable detail books and records of
account of its assets and business, and shall clearly reflect therein the
transfer of the Receivables to the Trust and the sale of the Securities to the
Underwriters as a sale of AFS SenSub’s interest in the Receivables evidenced by
the Securities. AmeriCredit shall deliver to Financial Security, simultaneously
with the delivery of such documents to the relevant federal or state department
or agency copies of all Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, and periodic reports on Form 8-K (upon request) required to be filed by
AmeriCredit with the Commission. AmeriCredit shall also furnish or cause to be
furnished to Financial Security:

(i) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of AmeriCredit, the audited balance
sheets of AmeriCredit as of the end of such fiscal year and the audited
statements of income, shareholders’ equity and cash flows of AmeriCredit for
such fiscal year, all in reasonable detail and stating in comparative form the
respective figures for the corresponding date and period in the preceding fiscal
year, prepared in accordance with generally accepted accounting principles,

 

27



--------------------------------------------------------------------------------

consistently applied, and accompanied by the certificate of independent
accountants (which shall be a nationally recognized firm or otherwise acceptable
to Financial Security) for AmeriCredit and by the certificate specified in
Section 2.11(c) hereof.

(ii) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of the first three quarters of each fiscal year
of AmeriCredit, the unaudited balance sheets of AmeriCredit as of the end of
each such quarter and the unaudited statements of income and cash flows of
AmeriCredit for the portion of the fiscal year then ended, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles, consistently applied
(subject to normal year-end adjustments), and accompanied by the certificate
specified in Section 2.11(c) hereof if such certificate is required to be
provided pursuant to such Section.

(iii) Accountants’ Reports. If a Special Event has occurred, upon the request of
Financial Security, the balance sheets of AmeriCredit as of the end of
AmeriCredit’s most recent fiscal year (and the most recent fiscal half) and the
statements of income, shareholders’ equity and cash flows of AmeriCredit for
such fiscal year (and for such half), all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with generally accepted
accounting principles, consistently applied, and, in the case of financial
statements as of the end of a fiscal year, audited and accompanied by the
certificate of independent accountants (which shall be a nationally recognized
firm or otherwise acceptable to Financial Security) for AmeriCredit.

(iv) Other Information. Promptly upon receipt thereof, copies of all reports,
statements, certifications, schedules, or other similar items delivered to or by
AmeriCredit pursuant to the terms of the Transaction Documents and, promptly
upon request, such other data as Financial Security may reasonably request;
provided, however, that AmeriCredit shall not be required to deliver any such
items if provision by some other party to Financial Security is required under
the Transaction Documents unless such other party wrongfully fails to deliver
such item. AmeriCredit shall, upon the request of Financial Security, permit
Financial Security or its authorized agents to inspect its books and records as
they may relate to the Securities, the Receivables, the obligations of
AmeriCredit under the Transaction Documents or the Transaction. Such inspections
and discussions shall be conducted during normal business hours and shall not
unreasonably disrupt the business of AmeriCredit. The fees and expenses of
Financial Security or any such authorized agents shall be for the account of
AmeriCredit. In addition, AmeriCredit shall promptly (but in no case more than
30 days following issuance or receipt by a Commonly Controlled Entity) provide
to Financial Security a copy of all correspondence between a Commonly Controlled
Entity and the PBGC, IRS, Department of Labor or the administrators of a
Multiemployer Plan relating to any Reportable Event or the underfunded

 

28



--------------------------------------------------------------------------------

status, termination or possible termination of a Plan or a Multiemployer Plan.
The books and records of AmeriCredit will be maintained at the address for it
designated herein for receipt of notices, unless it shall otherwise advise the
parties hereto in writing.

(v) AmeriCredit shall provide, or cause to be provided, to Financial Security an
executed original copy of each document executed in connection with the
Transaction within 30 days after the date of closing.

(c) Compliance Certificate. AmeriCredit shall deliver to Financial Security
concurrently with the delivery of the financial statements required pursuant to
Section 2.11(b)(i) hereof (and concurrently with the delivery of the financial
statements required pursuant to Section 2.11(b)(ii) hereof, if a Special Event
has occurred), a certificate signed by an officer of AmeriCredit stating that
the attached financial reports submitted in accordance with Section 2.11(b)(i)
or (ii) hereof, as applicable, are complete and correct in all material respects
and present fairly the financial condition and results of operations of
AmeriCredit as of the dates and for the periods indicated, in accordance with
generally accepted accounting principles consistently applied (subject as to
interim statements to normal year-end adjustments).

(d) Notice of Material Events. AmeriCredit shall promptly inform Financial
Security in writing of the occurrence of any of the following:

(i) the submission of any claim or the initiation of any legal process,
litigation or administrative or judicial investigation (A) against AmeriCredit
pertaining to the Receivables in general, (B) with respect to a material portion
of the Receivables, or (C) in which a request has been made for certification as
a class action (or equivalent relief) that would involve a material portion of
the Receivables;

(ii) any change in the location of AmeriCredit’s principal office or any change
in the location of the books and records of AmeriCredit;

(iii) the occurrence of any Default or Special Event; or

(iv) any other event, circumstance or condition that has resulted, or which
AmeriCredit reasonably believes is likely to result, in a Material Adverse
Change in respect of AmeriCredit (for purposes of the foregoing representation
and warranty, Material Adverse Change shall be determined only with respect to
AmeriCredit, but not any of its Subsidiaries individually).

(e) Further Assurances. AmeriCredit shall, upon the request of Financial
Security, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, within thirty (30) days of such request,
such amendments hereto and such further instruments and take such further action
as may be reasonably necessary to effectuate the intention, performance and
provisions of the Transaction Documents. In addition, AmeriCredit agrees to
cooperate with S&P, Fitch and Moody’s in connection with any review of the
Transaction which may be undertaken by S&P, Fitch and Moody’s after the date
hereof.

 

29



--------------------------------------------------------------------------------

(f) Corporate Existence. AmeriCredit shall maintain its corporate existence and
shall at all times continue to be duly organized under the laws of the State of
Texas and duly qualified and duly authorized (as described in Sections 2.10(a),
(b) and (c) hereof) and shall conduct its business in accordance with the terms
of its Certificate of Incorporation and Bylaws.

(g) Maintenance of Licenses. AmeriCredit shall maintain all licenses, permits,
charters and registrations which are material to the performance by it of its
obligations under this Agreement and each other Transaction Document to which is
a party or by which it is bound.

(h) Notice of Merger or Consolidation of Trust. AmeriCredit (i) shall promptly
inform Financial Security in writing of the occurrence of (a) the Trust
consolidating or merging with or into any other Person or (b) the Trust
conveying or transferring all or substantially all of its properties or assets,
including those included in the Trust Estate, to any Person, as set forth in
Section 3.10 of the Indenture; and (ii) shall obtain the necessary consents of
Financial Security to effect such actions.

(i) For so long as AmeriCredit has any securitization transactions (including
warehouse facilities) outstanding as to which Financial Security has provided
credit enhancements and any of the securitized receivables remain on
AmeriCredit’s consolidated balance sheet, AmeriCredit shall include disclosure
with respect to such on-balance sheet securitizations, in (i) any financial
statement provided to a creditor of AmeriCredit and (ii) all financial
statements included as part of its Form 10-Qs and Form 10-Ks subsequently filed
by AmeriCredit with the Commission, in a form substantially as follows:
“AmeriCredit structures its securitization transactions and its warehouse
facilities as secured financings that do not meet the accounting criteria for
sale of finance receivables. Accordingly, following a securitization or the
pledging of receivables to a warehouse facility, the finance receivables are
transferred to special purpose finance subsidiaries of the AmeriCredit and the
related securitization notes payable or warehouse credit, issued by special
purpose finance subsidiaries, remain on the consolidated balance sheet. While
these subsidiaries are included in AmeriCredit ‘s consolidated financial
statements, these subsidiaries are separate legal entities and the finance
receivables and other assets held by them are legally owned by these
subsidiaries, are available to satisfy the related securitization notes payable
or the warehouse credit issued and are not available to creditors of AmeriCredit
or its other subsidiaries.”

Section 2.12 Negative Covenants of AmeriCredit. AmeriCredit hereby agrees,
during the Term of this Agreement, unless Financial Security shall otherwise
expressly consent in writing, as follows:

(a) Impairment of Rights. AmeriCredit shall not take any action, or fail to take
any action, if such action or failure to take action may (i) interfere with the
enforcement of any rights under the Transaction Documents that are material to
the

 

30



--------------------------------------------------------------------------------

rights, benefits or obligations of the Trustee, the Certificateholder or
Financial Security, (ii) result in a Material Adverse Change in respect of the
Receivables or (iii) impair the ability of AmeriCredit to perform its respective
obligations under the Transaction Documents, including any consolidation, merger
with any Person or any transfer of all or any material amount of the assets of
AmeriCredit to any other Person if such consolidation, merger or transfer would
materially impair the net worth of AmeriCredit or any successor Person
obligated, after such event, to perform such Person’s obligations under the
Transaction Documents.

(b) Waiver, Amendments, Etc. AmeriCredit shall not waive, modify or amend, or
consent to any waiver, modification or amendment of, any of the provisions of
any of the Transaction Documents.

(c) Insolvency. AmeriCredit shall not commence with respect to the Company or
AFS SenSub, any case, proceeding or other action (i) under any existing or
future law of any jurisdiction, domestic or foreign, relating to the bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to any of the Company, the Trust or AFS SenSub, as
the case may be, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, corporation or other relief with respect to any of the
Company, the Trust or AFS SenSub, as the case may be, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for any
of the Company, the Trust or AFS SenSub, as the case may be, or for all or any
substantial part of their respective assets, or make a general assignment for
the benefit of their respective creditors. AmeriCredit shall not take any action
in furtherance of, or indicating the consent to, approval of, or acquiescence in
any of the acts set forth above.

(d) Compliance with Anti-Money Laundering Laws. AmeriCredit will not employ any
practice, procedure or policy in the conduct of its business that would
constitutes a material violation of any anti-money laundering law or regulation
(including without limitation, the USA PATRIOT Act, Public Law No. 107-56
(2001), and regulations promulgated thereunder) applicable to AmeriCredit.

ARTICLE III

THE POLICIES; REIMBURSEMENT; INDEMNIFICATION

Section 3.1 Issuance of the Policies. Financial Security agrees to issue the
Notes Policy and the Swap Policy subject to satisfaction of the conditions
precedent set forth in Appendix A hereto.

Section 3.2 Payment of Fees and Premium.

(a) [Reserved].

 

31



--------------------------------------------------------------------------------

(b) Legal Fees. On the Date of Issuance, AmeriCredit shall pay or cause to be
paid legal fees and disbursements incurred by Financial Security in connection
with the issuance of the Notes Policy and the Swap Policy up to an amount equal
to $54,000.00, plus disbursements, unless otherwise agreed between AmeriCredit
and Financial Security.

(c) Rating Agency Fees. The initial fees of S&P, Moody’s and Fitch with respect
to the Securities and the transactions contemplated hereby shall be paid by
AmeriCredit in full on the Date of Issuance, or otherwise provided for to the
satisfaction of Financial Security. All periodic and subsequent fees of S&P,
Moody’s or Fitch with respect to, and directly allocable to, the Securities
shall be for the account of, and shall be billed to, AmeriCredit. The fees for
any other rating agency shall be paid by the party requesting such other
agency’s rating, unless such other agency is a substitute for S&P, Moody’s or
Fitch in the event that S&P, Moody’s or Fitch is no longer rating the
Securities, in which case the cost for such substitute agency shall be paid by
AmeriCredit.

(d) Auditors’ Fees. In the event that Financial Security’s auditors are required
to provide information or any consent in connection with the Offering Document
prepared prior to the Date of Issuance, fees therefor not exceeding $6,000.00
shall be paid by AmeriCredit. AmeriCredit shall pay on demand any additional
fees of Financial Security’s auditors payable in respect of any Offering
Document that are incurred after the Date of Issuance. It is understood that
Financial Security’s auditors shall not incur any additional fees in respect of
future Offering Documents except at the request of or with the consent of
AmeriCredit.

(e) Premium. In consideration of the issuance by Financial Security of the Notes
Policy and the Swap Policy, Financial Security shall be entitled to receive the
Premium as and when due in accordance with the terms of the Premium Letter first
(i) in accordance with the provisions of Section 5.7(a) of the Sale and
Servicing Agreement and (ii) to the extent such amounts are insufficient,
directly from AmeriCredit. The Premium paid under the Sale and Servicing
Agreement shall be nonrefundable without regard to whether Financial Security
makes any payment under the Notes Policy, the Swap Policy or any other
circumstances relating to the Securities or provision being made for payment of
the Securities prior to maturity.

Section 3.3 Reimbursement and Additional Payment Obligation. AmeriCredit agrees
to pay to Financial Security the following amounts as and when incurred:

(a) a sum equal to the total of all amounts paid by Financial Security under the
Notes Policy;

(b) any and all out-of-pocket charges, fees, costs and expenses that Financial
Security or its affiliates may reasonably pay or incur, including, but not
limited to, attorneys’ and accountants’ fees and expenses, in connection with
(i) in the event of payments under the Notes Policy, any accounts established to
facilitate payments under the Notes Policy, to the extent Financial Security has
not been immediately reimbursed on the date that any amount is paid by Financial
Security under the Notes Policy, or other

 

32



--------------------------------------------------------------------------------

administrative expenses relating to such payments under the Notes Policy,
(ii) the prepayment of any borrowings made or implementation or cancellation of
any financial contracts for limiting interest rate risk (including, without
limitation, any interest rate swaps and hedges) entered into in connection with,
or (following an Event of Default) in anticipation of, funding payments under
the Notes Policy, (iii) the enforcement, defense or preservation of any rights
in respect of any of the Transaction Documents, including defending, monitoring
or participating in any litigation or proceeding (including any insolvency or
bankruptcy proceeding in respect of any Transaction participant or any affiliate
thereof) relating to any of the Transaction Documents, any party to any of the
Transaction Documents or the Transaction, (iv) any amendment, waiver or other
action with respect to, or related to, any Transaction Document whether or not
executed or completed, or (v) any review or investigation made by Financial
Security in those circumstances where its approval or consent is sought under
any of the Transaction Documents; costs and expenses shall include the
reasonable fees and expenses charged by Transaction Services Corporation, an
affiliate of Financial Security, spent in connection with the actions described
in clause (iii) above;

(c) interest on any and all amounts described in Section 3.3(a) or
Section 3.2(b), or in connection with any Insurer Optional Deposit by Financial
Security, from the date due to Financial Security pursuant to the provisions
hereof until payment thereof in full, payable to Financial Security at the Late
Payment Rate per annum; and

(d) any payments made by Financial Security on behalf of, or advanced to, the
Company, in its capacity as Servicer, or the Trustee, including, without
limitation, any amounts payable by the Company, in its capacity as Servicer, or
the Trustee pursuant to the Securities, the Swap Agreement or any other
Transaction Documents; and any payments made by Financial Security as, or in
lieu of, any servicing, management, trustee, custodial or administrative fees
payable, in the sole discretion of Financial Security to third parties in
connection with the Transaction.

All such amounts are to be immediately due and payable without demand, in full,
without any requirement on the part of Financial Security to seek reimbursement
of such amounts from any other source of reimbursement or indemnity or to
allocate such amount to any other transaction that may have benefited from the
expenditure of such amounts.

Section 3.4 Certain Obligations Not Recourse to AmeriCredit. Notwithstanding any
provision of Section 3.3 or Section 3.5 to the contrary, the payment obligations
provided in Section 3.3(a), 3.3(b)(ii) and 3.3(d) (to the extent of advances to
the Trustee in respect of payments on the Securities), and any interest on the
foregoing in accordance with Section 3.3(c), and the indemnification obligation
provided in Section 3.5(a)(ii)(B) shall not be recourse to any AmeriCredit
Party, but shall be payable in the manner and in accordance with priorities
provided in the Sale and Servicing Agreement in each case, to the extent that
such payment obligations do not arise from any failure or default in performance
by an AmeriCredit Party of any of its obligations under the Transaction
Documents.

 

33



--------------------------------------------------------------------------------

Section 3.5 Indemnification.

(a) Indemnification by AmeriCredit. In addition to any and all rights of
reimbursement, indemnification, subrogation and any other rights pursuant hereto
or under law or in equity, each AmeriCredit Party agrees to pay, and to protect,
indemnify and save harmless, Financial Security and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls Financial
Security within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act, from and against any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or expenses (including, without limitation, fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations) of
any nature arising out of or relating to the transactions contemplated by the
Transaction Documents by reason of:

(i) the negligence, bad faith, willful misconduct, misfeasance, malfeasance or
theft committed by any director, officer, employee or agent of the Trust,
AmeriCredit, the Company or AFS SenSub, as the case may be;

(ii)(A) the breach by the Trust, AmeriCredit, the Company or AFS SenSub, as the
case may be, of any representation, warranty or covenant under any of the
Transaction Documents or (B) the occurrence, in respect of the Trust,
AmeriCredit, the Company or AFS SenSub, as the case may be, under any of the
Transaction Documents of any “event of default” or any event which, with the
giving of notice or the lapse of time or both, would constitute any “event of
default”; or

(iii) any untrue statement or alleged untrue statement of a material fact
contained in any Offering Document or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such claims arise out of or
are based upon any untrue statement or omission in information included in an
Offering Document and furnished by Financial Security in writing expressly for
use therein (all such information so furnished being referred to herein as
“Financial Security Information”), it being understood that, in respect of the
initial Offering Document, the Financial Security Information is limited to the
information included under the caption “The Insurer” and the financial
statements of Financial Security incorporated therein by reference or appended
thereto.

(b) Conduct of Actions or Proceedings. If any action or proceeding (including
any governmental investigation) shall be brought or asserted against Financial
Security, any officer, director, shareholder, employee or agent of Financial
Security or any Person controlling Financial Security (individually, an
“Indemnified Party” and, collectively, the “Indemnified Parties”) in respect of
which indemnity may be sought from an AmeriCredit Party (the “Indemnifying
Party”) hereunder, Financial Security shall promptly notify the Indemnifying
Party in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel satisfactory to Financial Security and the
payment of all expenses. An Indemnified Party shall have the right to employ
separate counsel in any such action and to participate in the defense thereof at
the expense of the Indemnified Party; provided, however, that the fees and

 

34



--------------------------------------------------------------------------------

expenses of such separate counsel shall be at the expense of the Indemnifying
Party if (i) the Indemnifying Party has agreed to pay such fees and expenses,
(ii) the Indemnifying Party shall have failed to assume the defense of such
action or proceeding and employ counsel satisfactory to Financial Security in
any such action or proceeding or (iii) the named parties to any such action or
proceeding (including any impleaded parties) include both the Indemnified Party
and the Indemnifying Party, and the Indemnified Party shall have been advised by
counsel that (A) there may be one or more legal defenses available to it which
are different from or additional to those available to the Indemnifying Party
and (B) the representation of the Indemnifying Party and the Indemnified Party
by the same counsel would be inappropriate or contrary to prudent practice (in
which case, if the Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense of
such action or proceeding on behalf of such Indemnified Party, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for the
Indemnified Parties, which firm shall be designated in writing by Financial
Security). The Indemnifying Party shall not be liable for any settlement of any
such action or proceeding effected without its written consent to the extent
that any such settlement shall be prejudicial to the Indemnifying Party, but, if
settled with its written consent, or if there be a final judgment for the
plaintiff in any such action or proceeding with respect to which the
Indemnifying Party shall have received notice in accordance with this subsection
(b), the Indemnifying Party agrees to indemnify and hold the Indemnified Parties
harmless from and against any loss or liability by reason of such settlement or
judgment.

(c) Contribution. To provide for just and equitable contribution if the
indemnification provided by the Indemnifying Party is determined to be
unavailable for any Indemnified Party (other than due to application of this
Section), the Indemnifying Party shall contribute to the losses incurred by the
Indemnified Party on the basis of the relative fault of the Indemnifying Party,
on the one hand, and the Indemnified Party, on the other hand.

Section 3.6 Subrogation. Subject only to the priority of payment provisions of
the Sale and Servicing Agreement, each of the Trust, AmeriCredit, the Company
and AFS SenSub acknowledges that, to the extent of any payment made by Financial
Security pursuant to the Notes Policy, Financial Security is to be fully
subrogated to the extent of such payment and any additional interest due on any
late payment, to the rights of the Noteholders to any moneys paid or payable in
respect of the Notes, under the Transaction Documents or otherwise. Each of the
Trust, AmeriCredit, the Company and AFS SenSub agrees to such subrogation and,
further, agrees to execute such instruments and to take such actions as, in the
sole judgment of Financial Security, are necessary to evidence such subrogation
and to perfect the rights of Financial Security to receive any moneys paid or
payable in respect of the Securities or the Swap Agreement under the Transaction
Documents or otherwise.

 

35



--------------------------------------------------------------------------------

ARTICLE IV

FURTHER AGREEMENTS

Section 4.1 Effective Date; Term of Agreement. This Agreement shall take effect
on the Date of Issuance and shall remain in effect until the later of (a) such
time as Financial Security is no longer subject to a claim under any Policy and
all of the Policies shall have been surrendered to Financial Security for
cancellation and (b) all amounts payable to Financial Security and the
Certificateholder under the Transaction Documents and under the Securities have
been paid in full; provided, however, that the provisions of Sections 3.2, 3.3
and 3.5 hereof shall survive any termination of this Agreement.

Section 4.2 Obligations Absolute.

(a) The payment obligations of AmeriCredit hereunder shall be absolute and
unconditional, and shall be paid strictly in accordance with this Agreement
under all circumstances irrespective of (i) any lack of validity or
enforceability of, or any amendment or other modifications of, or waiver with
respect to, any of the Transaction Documents, the Securities or any Policy;
(ii) any exchange or release of any other obligations hereunder; (iii) the
existence of any claim, setoff, defense, reduction, abatement or other right
which any of the Trust, AmeriCredit, the Company or AFS SenSub may have at any
time against Financial Security or any other Person; (iv) any document presented
in connection with any Policy proving to be forged, fraudulent, invalid or
insufficient in any respect, including any failure to strictly comply with the
terms of any Policy, or any statement therein being untrue or inaccurate in any
respect; (v) any failure of AFS SenSub to receive the proceeds from the sale of
the Securities; (vii) any breach by the Trust, AmeriCredit, the Company, the
Swap Provider or AFS SenSub of any representation, warranty or covenant
contained in any of the Transaction Documents; or (viii) any other
circumstances, other than payment in full, which might otherwise constitute a
defense available to, or discharge of, the Trust, AmeriCredit, the Company or
AFS SenSub in respect of any Transaction Document.

(b) Each of the Trust, AmeriCredit, the Company and AFS SenSub and any and all
others who are now or may become liable for all or part of the obligations of
AmeriCredit, the Company and AFS SenSub under this Agreement agrees to be bound
by this Agreement and (i) to the extent permitted by law, waives and renounces
any and all redemption and exemption rights and the benefit of all valuation and
appraisement privileges against the indebtedness, if any, and obligations
evidenced by any Transaction Document or by any extension or renewal thereof;
(ii) waives presentment and demand for payment, notices of nonpayment and of
dishonor, protest of dishonor and notice of protest; (iii) waives all notices in
connection with the delivery and acceptance hereof and all other notices in
connection with the performance, default or enforcement of any payment hereunder
except as required by the Transaction Documents; (iv) waives all rights of
abatement, diminution, postponement or deduction, or to any defense other than
payment, or to any right of setoff or recoupment arising out of any breach under
any of the Transaction Documents, by any party thereto or any beneficiary
thereof, or out of any obligation at any time owing to AmeriCredit, the Company
or AFS SenSub; (v) agrees

 

36



--------------------------------------------------------------------------------

that any consent, waiver or forbearance hereunder with respect to an event shall
operate only for such event and not for any subsequent event; (vi) consents to
any and all extensions of time that may be granted by Financial Security with
respect to any payment hereunder or other provisions hereof and to the release
of any security at any time given for any payment hereunder, or any part
thereof, with or without substitution, and to the release of any Person or
entity liable for any such payment; and (vii) consents to the addition of any
and all other makers, endorsers, guarantors and other obligors for any payment
hereunder, and to the acceptance of any and all other security for any payment
hereunder, and agrees that the addition of any such obligors or security shall
not affect the liability of the parties hereto for any payment hereunder.

(c) Nothing herein shall be construed as prohibiting the Trust, AmeriCredit, the
Company or AFS SenSub from pursuing any rights or remedies it may have against
any Person other than Financial Security in a separate legal proceeding.

Section 4.3 Assignments; Reinsurance; Third-Party Rights.

(a) This Agreement shall be a continuing obligation of the parties hereto and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. None of the Trust, AmeriCredit, the
Company or AFS SenSub may assign its rights under this Agreement, or delegate
any of its duties hereunder, without the prior written consent of Financial
Security. Any assignment made in violation of this Agreement shall be null and
void.

(b) Financial Security shall have the right to give participations in its rights
under this Agreement and to enter into contracts of reinsurance with respect to
any one or more Policies upon such terms and conditions as Financial Security
may in its discretion determine; provided, however, that no such participation
or reinsurance agreement or arrangement shall relieve Financial Security of any
of its obligations hereunder or under such Policies.

(c) In addition, Financial Security shall be entitled to assign or pledge to any
bank or other lender providing liquidity or credit with respect to the
Transaction or the obligations of Financial Security in connection therewith any
rights of Financial Security under the Transaction Documents or with respect to
any real or personal property or other interests pledged to Financial Security,
or in which Financial Security has a security interest, in connection with the
Transaction.

(d) Except as provided herein with respect to participants and reinsurers,
nothing in this Agreement shall confer any right, remedy or claim, express or
implied, upon any Person, including, particularly, any Noteholder or the
Certificateholder, other than Financial Security, against the Trust,
AmeriCredit, the Company or AFS SenSub, and all the terms, covenants,
conditions, promises and agreements contained herein shall be for the sole and
exclusive benefit of the parties hereto and their successors and permitted
assigns. None of the Indenture Trustee, the Owner Trustee nor any Noteholder or
the Certificateholder shall have any right to payment from any premiums paid or
payable hereunder or from any other amounts paid by AmeriCredit pursuant to
Section 3.2, 3.3 or 3.5 hereof.

 

37



--------------------------------------------------------------------------------

Section 4.4 Liability of Financial Security. Neither Financial Security nor any
of its officers, directors or employees shall be liable or responsible for:
(a) the use which may be made of the Policies by the Indenture Trustee or the
Owner Trustee or for any acts or omissions of the Indenture Trustee or the Owner
Trustee in connection therewith or (b) the validity, sufficiency, accuracy or
genuineness of documents delivered to Financial Security (or its Fiscal Agent)
in connection with any claim under any Policy, or of any signatures thereon,
even if such documents or signatures should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged (unless Financial Security
had actual knowledge thereof). In furtherance and not in limitation of the
foregoing, Financial Security (or its Fiscal Agent) may accept documents that
appear on their face to be in order, without responsibility for further
investigation.

Section 4.5 Purchase of Replacement Swap Agreement. In the event that the Swap
Agreement is terminated prior to its scheduled expiration in accordance with the
terms of the Swap Agreement, the Trust shall at the request of Financial
Security enter into a replacement swap agreement (the “Replacement Swap
Agreement”) in the form and substance satisfactory to Financial Security with a
replacement Swap Provider acceptable to Financial Security on the same terms as
the Swap Agreement executed on the Closing Date mutatis mutandis, or with such
amendments to the terms as have been approved by S&P, Moody’s and Financial
Security.

ARTICLE V

EVENTS OF DEFAULT; REMEDIES

Section 5.1 Events of Default. The occurrence of any of the following events
shall constitute an Event of Default hereunder:

(a) a demand for payment shall be made under the Notes Policy or a demand for
payment shall be made under the Swap Policy for any net swap payment (other than
swap termination payments);

(b) any representation, warranty or covenant made by any of the Trust,
AmeriCredit, the Company or AFS SenSub under any of the Transaction Documents,
or in any certificate or report furnished under any of the Transaction
Documents, shall prove to be untrue or incorrect in any material respect;
provided, however, that if the Trust, AmeriCredit, the Company or AFS SenSub, as
the case may be, effectively cures any such defect in any representation or
warranty under any Transaction Document, or certificate or report furnished
under any Transaction Document, within the time period specified in the relevant
Transaction Document as the cure period therefor, such defect shall not in and
of itself constitute an Event of Default hereunder;

(c) (i) any of the Trust, AmeriCredit, the Company or AFS SenSub shall fail to
pay when due any amount payable under any of the Transaction Documents unless

 

38



--------------------------------------------------------------------------------

such amounts are paid in full within any applicable cure period explicitly
provided for under the relevant Transaction Document; (ii) the Trust,
AmeriCredit, the Company or AFS SenSub shall have asserted that any of the
Transaction Documents to which it is a party is not valid and binding on the
parties thereto; or (iii) any court, governmental authority or agency having
jurisdiction over any of the parties to any of the Transaction Documents or any
property thereof shall find or rule that any material provision of any of the
Transaction Documents is not valid and binding on the parties thereto;

(d) any of the Trust, AmeriCredit, the Company or AFS SenSub shall fail to
perform or observe any other covenant or agreement contained in any of the
Transaction Documents (except for the obligations described under clause (c)(i)
above or clause (m) below) and such failure shall continue for a period of 30
days after written notice given to the Trust or AFS SenSub by Financial Security
(which notice shall be forwarded to AmeriCredit and the Company by the Trust or
AFS SenSub, provided however, that, such forwarding shall not be a condition to
the occurrence of an Event of Default under this Section 5.1(d)), as the case
may be; provided, however, that, if such failure shall be of a nature that it
cannot be cured within 30 days, such failure shall not constitute an Event of
Default hereunder if within such 30-day period the Trust or AFS SenSub, as the
case may be, shall have given notice to Financial Security of corrective action
it proposes to take, which corrective action is agreed in writing by Financial
Security to be satisfactory and the Trust or AFS SenSub, as the case may be,
shall thereafter pursue such corrective action diligently until such default is
cured;

(e) any of the Trust, AmeriCredit, the Company or AFS SenSub shall fail to pay
its debts generally as they come due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors, or shall institute any proceeding seeking to adjudicate it insolvent
or seeking a liquidation, or shall take advantage of any insolvency act, or
shall commence a case or other proceeding naming it as debtor under the United
States Bankruptcy Code or similar law, domestic or foreign, or a case or other
proceeding shall be commenced against any of the Trust, AmeriCredit, the Company
or AFS SenSub under the United States Bankruptcy Code or similar law, domestic
or foreign, or any proceeding shall be instituted against any of the Trust,
AmeriCredit, the Company or AFS SenSub seeking liquidation of their respective
assets and such Person shall fail to take appropriate action resulting in the
withdrawal or dismissal of such proceeding within 30 days or there shall be
appointed or any of the Trust, AmeriCredit, the Company or AFS SenSub shall
consent to, or acquiesce in, the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such Person or the whole
or any substantial part of its respective properties or assets or such Person
shall take any corporate action in furtherance of any of the foregoing;

(f) on any Insured Distribution Date, after taking into account the application
in accordance with Section 5.7(a) of the Sale and Servicing Agreement on the
related Distribution Date of the sum of Available Funds, any Deficiency Claim
Amount Deposits and any Accelerated Payment Amount Shortfall Deposits with
respect to such related Distribution Date and the amounts available in the
Series 2007-B-F Spread Account (prior to withdrawals therefrom in accordance
with the terms of the Spread Account Agreement), any amounts payable on such
related Distribution Date pursuant to clauses (i), (ii), (iii), (iv) or (vi) of
Section 5.7(a) of the Sale and Servicing Agreement have not been paid in full;

 

39



--------------------------------------------------------------------------------

(g) as of (A) any May-October Determination Date, the arithmetic average of the
Delinquency Ratio for such Determination Date and the two immediately preceding
Determination Dates is equal to or greater than 6.0%; provided, however, in the
event that the OC Percentage is equal to or greater than the Target OC
Percentage on any Determination Date occurring after the twelfth Determination
Date after the Closing Date, the percentage referred to in the previous clause
for such May-October Determination Date and each Determination Date thereafter
shall be deemed to be 6.50%; provided, further, in the event that the OC
Percentage is equal to or greater than the Target OC Percentage on any
Determination Date occurring after the thirty-sixth Determination Date after the
Closing Date, the percentage referred to in the previous clause for such
May-October Determination Date and each Determination Date thereafter shall be
deemed to be 7.00%; or (B) any November-April Determination Date, the arithmetic
average of the Delinquency Ratio for such Determination Date and the two
immediately preceding Determination Dates is equal to or greater than 6.25%;
provided, however, in the event that the OC Percentage is equal to or greater
than the Target OC Percentage on any Determination Date occurring after the
twelfth Determination Date after the Closing Date, the percentage referred to in
the previous clause for such November-April Determination Date and each
Determination Date thereafter shall be deemed to be 6.75%; provided, further, in
the event that the OC Percentage is equal to or greater than the Target OC
Percentage on any Determination Date occurring after the thirty-sixth
Determination Date after the Closing Date, the percentage referred to in the
previous clause for such November-April Determination Date and each
Determination Date thereafter shall be deemed to be 7.25%;

(h) the Cumulative Default Rate shall be equal to or greater than:

(A) 3.83%, with respect to any Determination Date occurring before or during the
third calendar month succeeding the Closing Date, (B) 6.45%, with respect to any
Determination Date occurring after the third, and before or during the 6th,
calendar month succeeding the Closing Date, (C) 9.20%, with respect to any
Determination Date occurring after the 6th, and before or during the 9th,
calendar month succeeding the Closing Date, (D) 10.14%, with respect to any
Determination Date occurring after the 9th, and before or during the 12th,
calendar month succeeding the Closing Date, (E) 11.76%, with respect to any
Determination Date occurring after the 12th, and before or during the 15th,
calendar month succeeding the Closing Date, (F) 14.75%, with respect to any
Determination Date occurring after the 15th, and before or during the 18th,
calendar month succeeding the Closing Date, (G) 17.52%, with respect to any
Determination Date occurring after the 18th, and before or during the 21st,
calendar month succeeding the Closing Date, (H) 20.75%, with respect to any
Determination Date occurring after the 21st, and before or during the 24th,
calendar month succeeding the Closing Date, (I) 22.82%, with respect to any
Determination Date occurring after the 24th, and before or

 

40



--------------------------------------------------------------------------------

during the 27th, calendar month succeeding the Closing Date, (J) 24.67%, with
respect to any Determination Date occurring after the 27th, and before or during
the 30th, calendar month succeeding the Closing Date, (K) 26.05%, with respect
to any Determination Date occurring after the 30th, and before or during the
33rd, calendar month succeeding the Closing Date, (L) 27.66% with respect to any
Determination Date occurring after the 33rd, and before or during the 36th,
calendar month succeeding the Closing Date, (M) 29.05%, with respect to any
Determination Date occurring after the 36th, and before or during the 39th,
calendar month succeeding the Closing Date and (N) 29.51%, with respect to any
Determination Date occurring after the 39th calendar month succeeding the
Closing Date;

(i) the Cumulative Loss Rate shall be equal to or greater than:

(A) 2.77%, with respect to any Determination Date occurring before or during the
third calendar month succeeding the Closing Date, (B) 3.69%, with respect to any
Determination Date occurring after the third, and before or during the 6th,
calendar month succeeding the Closing Date, (C) 5.07%, with respect to any
Determination Date occurring after the 6th, and before or during the 9th,
calendar month succeeding the Closing Date, (D) 6.45%, with respect to any
Determination Date occurring after the 9th, and before or during the 12th,
calendar month succeeding the Closing Date, (E) 8.07%, with respect to any
Determination Date occurring after the 12th, and before or during the 15th,
calendar month succeeding the Closing Date, (F) 9.91%, with respect to any
Determination Date occurring after the 15th, and before or during the 18th,
calendar month succeeding the Closing Date, (G) 11.71%, with respect to any
Determination Date occurring after the 18th, and before or during the 21st,
calendar month succeeding the Closing Date, (H) 13.14%, with respect to any
Determination Date occurring after the 21st, and before or during the 24th,
calendar month succeeding the Closing Date, (I) 14.29%, with respect to any
Determination Date occurring after the 24th, and before or during the 27th,
calendar month succeeding the Closing Date, (J) 15.44%, with respect to any
Determination Date occurring after the 27th, and before or during the 30th,
calendar month succeeding the Closing Date, (K) 16.14%, with respect to any
Determination Date occurring after the 30th, and before or during the 33rd,
calendar month succeeding the Closing Date, (L) 17.06%, with respect to any
Determination Date occurring after the 33rd, and before or during the 36th,
calendar month succeeding the Closing Date and (M) 17.75%, with respect to any
Determination Date occurring after the 36th calendar month succeeding the
Closing Date;

(j) the occurrence of a Servicer Termination Event under the Sale and Servicing
Agreement;

 

41



--------------------------------------------------------------------------------

(k) the Trust becomes taxable as an association (or publicly traded partnership)
taxable as a corporation for federal or state income tax purposes;

(l) any default in the observance or performance of any covenant or agreement of
the Trust made in the Indenture (other than a default in the payment of the
interest or principal on any Note when due) or any representation or warranty of
the Trust made in the Indenture or in any certificate or other writing delivered
pursuant thereto or in connection therewith proving to have been incorrect in
any material respect as of the time when the same shall have been made, and such
default shall continue or not be cured, or the circumstance or condition in
respect of which such misrepresentation or warranty was incorrect shall not have
been eliminated or otherwise cured, for a period of 30 days after there shall
have been given, by registered or certified mail, to the Trust and the Indenture
Trustee by Financial Security, a written notice specifying such default or
incorrect representation or warranty and requiring it to be remedied;

(m) the failure of the Company or AFS SenSub to comply with Section 2.8(j) of
this Insurance Agreement; and

(n) the Swap Agreement is terminated and a replacement swap agreement that is
acceptable to the Financial Security is not entered into within 40 days of the
“Early Termination Date” (as defined in the Swap Agreement); provided, however,
that the occurrence of the Insurance Agreement Event of Default specified in
clause (n) shall not result in a Servicer Termination Event under Section 9.1(g)
of the Sale and Servicing Agreement.

(o) the Tangible Net Worth of AmeriCredit shall be less than the sum of
(a) $1,550,000,000 plus (b) 75% of the cumulative positive net income (without
deduction for negative net income) of AmeriCredit for each fiscal quarter having
been completed since June 30, 2006, as reported in each annual report on Form
10-K and periodic report on Form 10-Q filed by AmeriCredit with the Commission
plus (c) 75% of the net proceeds of any equity issued by AmeriCredit since
June 30, 2006 (excluding any equity being issued pursuant to equity incentive
plans for employees and board members) minus (d) the lesser of (i) $200,000,000
and (ii) the purchase price for all common stock of AmeriCredit repurchased
after September 30, 2006.

Section 5.2 Remedies; Waivers.

(a) Upon the occurrence of an Event of Default, Financial Security may exercise
any one or more of the rights and remedies set forth below:

(i) exercise any rights and remedies available under the Transaction Documents
in its own capacity or in its capacity as the Person entitled to exercise the
rights of the Controlling Party under the Transaction Documents, including,
without limitation, its right to accelerate the Notes or to terminate the
Company and to appoint a successor Servicer; or

 

42



--------------------------------------------------------------------------------

(ii) take whatever action at law or in equity may appear necessary or desirable
in its judgment to enforce performance of any obligation of the Trust,
AmeriCredit, the Company or AFS SenSub under the Transaction Documents.

(b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity. No delay or
failure to exercise any right or power accruing under any Transaction Document
upon the occurrence of any Event of Default or otherwise shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle Financial Security to exercise any remedy
reserved to Financial Security in this Article, it shall not be necessary to
give any notice, other than such notice as may be expressly required in this
Article.

(c) If any proceeding has been commenced to enforce any right or remedy under
this Agreement and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to Financial Security, then and in
every such case the parties hereto shall, subject to any determination in such
proceeding, be restored to their respective former positions hereunder, and,
thereafter, all rights and remedies of Financial Security shall continue as
though no such proceeding had been instituted.

(d) Financial Security shall have the right, to be exercised in its complete
discretion, to waive any covenant, Default or Event of Default or collection of
Premium Supplement by a writing setting forth the terms, conditions and extent
of such waiver signed by Financial Security and delivered to the Trust,
AmeriCredit, the Company or AFS SenSub, as the case may be. Any such waiver may
only be effected in writing duly executed by Financial Security, and no other
course of conduct shall constitute a waiver of any provision hereof. Unless such
writing expressly provides to the contrary, any waiver so granted shall extend
only to the specific event or occurrence so waived and not to any other similar
event or occurrence.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendments, Etc. This Agreement may be amended, modified or
terminated only by written instrument or written instruments signed by the
parties hereto, provided that the Rating Agencies shall be notified in writing
of any such amendment, modification or termination in accordance with the notice
provisions set forth in the Sale and Servicing Agreement. No act or course of
dealing shall be deemed to constitute an amendment, modification or termination
hereof.

Section 6.2 Notices. All demands, notices and other communications to be given
hereunder shall be in writing (except as otherwise specifically provided herein)
and shall be mailed by registered mail or personally delivered or telecopied to
the recipient as follows:

 

43



--------------------------------------------------------------------------------

(a) To Financial Security:  

Financial Security Assurance Inc.

31 West 52nd Street

New York, NY 10019

Attention: Transaction Oversight Department

  Re:   Policy No. 51831A-N or 51831B-N     Americredit Automobile Receivables  
  Trust 2007-B-F

  Confirmation:   (212) 826-0100   Telecopy Nos.:   (212) 339-3518,     (212)
339-3529  

(in each case in which notice or other communication to Financial Security
refers to an

Event of Default, a claim on a Policy or with respect to which failure on the
part of Financial

Security to respond shall be deemed to constitute consent or acceptance, then a
copy of such notice or other communication should also be sent to the attention
of each of the General Counsel and the Head—Financial Guaranty Group and shall
be marked to indicate “URGENT MATERIAL ENCLOSED.”)

(b) To AmeriCredit:  

AmeriCredit Corp.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

(c) To the Company:  

AmeriCredit Financial Services, Inc.

801 Cherry Street, Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

(d) To AFS SenSub:  

AFS SenSub Corp.

2265 B Renaissance Drive, Suite 17

Las Vegas, Nevada, 89119

Attention: Chief Financial Officer

      With a copy to:  

AmeriCredit Financial Services, Inc.

801 Cherry Street, Suite 3900

Fort Worth, TX 76102

Attention: Chief Financial Officer

(e) To the Trust:  

AmeriCredit Automobile Receivables

Trust 2007-B-F

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration, as

owner trustee

 

44



--------------------------------------------------------------------------------

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other party as aforesaid. All such notices and other
communications shall be effective upon receipt.

Section 6.3 Payment Procedure. In the event of any payment by Financial Security
for which it is entitled to be reimbursed or indemnified as provided above, each
of the Trust, AmeriCredit, the Company and AFS SenSub agrees to accept the
voucher or other evidence of payment as prima facie evidence of the propriety
thereof and the liability therefor to Financial Security. All payments to be
made to Financial Security under this Agreement shall be made to Financial
Security in lawful currency of the United States of America in immediately
available funds to the account number provided in the Premium Letter before 1:00
p.m. (New York, New York time) on the date when due or as Financial Security
shall otherwise direct by written notice to the Trust, AmeriCredit, the Company
and AFS SenSub. In the event that the date of any payment to Financial Security
or the expiration of any time period hereunder occurs on a day which is not a
Business Day, then such payment or expiration of time period shall be made or
occur on the next succeeding Business Day with the same force and effect as if
such payment was made or time period expired on the scheduled date of payment or
expiration date. Payments to be made to Financial Security under this Agreement
shall bear interest at the Late Payment Rate from the date due to the date paid,
and shall include interest on overdue interest, compounded monthly.

Section 6.4 Severability. In the event that any provision of this Agreement
shall be held invalid or unenforceable by any court of competent jurisdiction,
the parties hereto agree that such holding shall not invalidate or render
unenforceable any other provision hereof. The parties hereto further agree that
the holding by any court of competent jurisdiction that any remedy pursued by
any party hereto is unavailable or unenforceable shall not affect in any way the
ability of such party to pursue any other remedy available to it.

Section 6.5 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

45



--------------------------------------------------------------------------------

Section 6.6 Consent to Jurisdiction.

(a) THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT
IN THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT
AGAINST IT AND TO OR IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREUNDER OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD OR
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND
AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THE TRANSACTION DOCUMENTS OR THE SUBJECT MATTER THEREOF MAY NOT
BE LITIGATED IN OR BY SUCH COURTS.

(b) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

(c) Each of AmeriCredit, the Company and AFS SenSub hereby irrevocably appoints
and designates The Prentice-Hall Corporation System, Inc., whose address is 15
Columbus Circle, New York, New York 10023-7773, as its true and lawful attorney
and duly authorized agent for acceptance of service of legal process. Each of
AmeriCredit, the Company, and AFS SenSub agrees that service of such process
upon such Person shall constitute personal service of such process upon it.

(d) Nothing contained in the Agreement shall limit or affect Financial
Security’s right to serve process in any other manner permitted by law or to
start legal proceedings relating to any of the Transaction Documents against
AmeriCredit, the Company or AFS SenSub or their property in the courts of any
jurisdiction.

Section 6.7 Consent of Financial Security. In the event that Financial
Security’s consent is required under any of the Transaction Documents, the
determination

 

46



--------------------------------------------------------------------------------

whether to grant or withhold such consent shall be made by Financial Security in
its sole discretion without any implied duty towards any other Person, except as
otherwise expressly provided therein.

Section 6.8 Counterparts. This Agreement may be executed in counterparts by the
parties hereto, and all such counterparts shall constitute one and the same
instrument.

Section 6.9 Trial by Jury Waived. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
ANY OF THE TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREUNDER. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THIS WAIVER.

Section 6.10 Limited Liability. (a) No recourse under any Transaction Document
shall be had against, and no personal liability shall attach to, any officer,
employee, director, affiliate or shareholder of any party hereto, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise in respect of any of the Transaction
Documents, the Securities or the Notes Policy, it being expressly agreed and
understood that each Transaction Document is solely a corporate obligation of
each party hereto, and that any and all personal liability, either at common law
or in equity, or by statute or constitution, of every such officer, employee,
director, affiliate or shareholder for breaches by any party hereto of any
obligations under any Transaction Document is hereby expressly waived as a
condition of and in consideration for the execution and delivery of this
Agreement.

(b) It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as trustee of the Trust, in the exercise
of the powers and authority conferred and vested in it under the Trust
Agreement, (b) each of the representations, undertakings and agreements herein
made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company, but is
made and intended for the purpose of binding only the Trust and (c) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Agreement or the other Transaction Documents.

Section 6.11 Entire Agreement. This Agreement, the Premium Letter and the
Policies set forth the entire agreement between the parties with respect to the
subject matter thereof, and this Agreement supersedes and replaces any agreement
or understanding that may have existed between the parties prior to the date
hereof in respect of such subject matter.

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Insurance and Indemnity Agreement, all as of the day and year first above
written.

 

FINANCIAL SECURITY ASSURANCE INC. By:  

/s/ Ravi Gandhi

Name:   Ravi Gandhi Title:   Managing Director AMERICREDIT AUTOMOBILE
RECEIVABLES TRUST 2007-B-F   by Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee By:  

/s/ J. Christopher Murphy

Title:   Financial Services Officer AMERICREDIT FINANCIAL SERVICES, INC. By:  

/s/ Susan B. Sheffield

Title:   Senior Vice President, Structured Finance AMERICREDIT CORP. By:  

/s/ Susan B. Sheffield

Title:   Senior Vice President, Structured Finance

[Insurance Agreement Signature Page]



--------------------------------------------------------------------------------

AFS SENSUB CORP. By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Vice President, Structured Finance

Acknowledged:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Marianna C. Stershic

Name:   Marianna C. Stershic Title:   Vice President

[Insurance Agreement Signature Page]



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

“AmeriCredit” means AmeriCredit Corp., a Texas corporation.

“AmeriCredit Parties” means each of AmeriCredit, the Company and AFS SenSub.

“AFS SenSub” means AFS SenSub Corp., a Nevada corporation.

“Business Day” means any day other than a Saturday, Sunday, legal holiday or
other day on which commercial banking institutions in Fort Worth, Texas, New
York, New York, Wilmington, Delaware, Minneapolis, Minnesota or the principal
place of business of any successor Servicer, successor Indenture Trustee,
successor Owner Trustee or successor Collateral Agent, are authorized or
obligated by law, executive order or governmental decree to be closed.

“Certificate” means the Certificate of Trust issued pursuant to the Trust
Agreement.

“Certificateholder” means the registered holder of the Certificate.

“Code” means the Internal Revenue Code of 1986, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

“Commission” means the Securities and Exchange Commission.

“Commonly Controlled Entity” means AmeriCredit and each entity, whether or not
incorporated, which is affiliated with AmeriCredit pursuant to Section 414(b),
(c), (m) or (o) of the Code.

“Company” means AmeriCredit Financial Services, Inc., a Delaware corporation.

“Date of Issuance” means the date on which the Policies are issued as specified
therein.

“Default” means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Event of Default.

“ERISA” means the Employee Retirement Income Security Act of 1974, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“Event of Default” means any event of default specified in Section 5.1 of the
Insurance Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

I-1



--------------------------------------------------------------------------------

“Exchange Act Reports” means all Distribution Reports on Form 10-D, Current
Reports on Form 8-K and Annual Reports on Form 10-K that are required to be
filed by AFS SenSub or the Trust with respect to the Notes pursuant to the
Exchange Act.

“Expiration Date” means the final date of the Term Of The Policy, as specified
in each Policy.

“Financial Security” means Financial Security Assurance Inc., a New York stock
insurance company, its successors and assigns.

“Financial Statements” means with respect to AmeriCredit the consolidated
balance sheets as of June 30, 2006 and the statements of income, shareholder’s
equity and cash flows for the 12-month period then ended and the notes thereto
and the consolidated balance sheets as of each June 30, September 30,
December 31 and March 31 thereafter, and the consolidated statements of income
and cash flows for the fiscal quarter then ended.

“Fiscal Agent” means the Fiscal Agent, if any, designated pursuant to the terms
of the Policy.

“Fitch” means Fitch, Inc. and any successor thereto, and, if such corporation
shall for any reason no longer perform the functions of a securities rating
agency, “Fitch” shall be deemed to refer to any other nationally recognized
rating agency designated by Financial Security.

“FSA Financial Statements” means the unaudited financial statements (and any
amendments thereto) of Financial Security for each of the March, June and
September fiscal quarters and the audited financial statements (and any
amendments thereto) for any fiscal year.

“Holdings” means Financial Security Assurance Holdings Ltd., a New York
corporation.

“Incorporation by Reference Conditions” means the conditions set forth for
incorporation by reference in Item 1100(c)(1)(i), (ii) and (iii) under
Regulation AB.

“Indemnification Agreement” means the Indemnification Agreement dated as of
April 11, 2007 among Financial Security, AFS SenSub and the Representative, as
the same may be amended from time to time.

“Indenture” means the Indenture dated as of April 11, 2007 between the Trust and
Wells Fargo, as Trustee and Trust Collateral Agent.

“Indenture Trustee” means Wells Fargo, as trustee under the Indenture, and any
successor thereto as trustee under the Indenture.

 

I-2



--------------------------------------------------------------------------------

“Insurance Agreement” means this Insurance and Indemnity Agreement dated as of
the date hereof, among Financial Security, the Trust, AmeriCredit, the Company
and AFS SenSub, as the same may be amended from time to time.

“Insurance Agreement Event of Default” means any Event of Default specified in
Section 5.1.

“Insurance Agreement Indenture Cross Default” means an Event of Default
specified in clauses (a), (e), (f), (k), (l), (m) or (n) of Section 5.1.

“Investment Company Act” means the Investment Company Act of 1940, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“IRS” means the Internal Revenue Service.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, National Association, a New
York banking corporation.

“Late Payment Rate” means the lesser of (a) the greater of (i) the per annum
rate of interest, publicly announced from time to time by JPMorgan Chase Bank
principal office in the City of New York as its prime or base lending rate (any
change in such rate of interest to be effective on the date such change is
announced by JPMorgan Chase Bank plus 3%), and (ii) the then applicable highest
rate of interest on the Securities and (b) the maximum rate permissible under
applicable usury or similar laws limiting interest rates. The Late Payment Rate
shall be computed on the basis of the actual number of days elapsed over the
actual number of days in the current calendar year.

“Lenders” means the lender named in the MBIA V Security Agreement and the
lenders named in the Master Trust Indenture.

“Lien” means, as applied to the property or assets (or the income or profits
therefrom) of any Person, in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise: (a) any mortgage, lien, pledge, attachment, charge, lease,
conditional sale or other title retention agreement, or other security interest
or encumbrance of any kind or (b) any arrangement, express or implied, under
which such property or assets are transferred, sequestered or otherwise
identified for the purpose of subjecting or making available the same for the
payment of debt or performance of any other obligation in priority to the
payment of the general, unsecured creditors of such Person.

“Lockbox Agreement” means the Lockbox Agreement, as defined in the Sale and
Servicing Agreement.

“Master Trust Indenture” means the Third Amended and Restated Indenture dated as
of October 30, 2006, by and among AmeriCredit Master Trust and The Bank of New
York, as Trustee, and Deutsche Bank Trust Company Americas, as administrative
agent, as the same may be amended from time to time.

 

I-3



--------------------------------------------------------------------------------

“Material Adverse Change” means, (a) in respect of any Person, a material
adverse change in (i) the business, financial condition, results of operations
or properties of such Person or any of its Subsidiaries or (ii) the ability of
such Person to perform its obligations under any of the Transaction Documents to
which it is a party and (b) in respect of the Receivables, a material adverse
change in (i) the value or marketability of the Receivables, taken as a whole,
or (ii) the probability that amounts now or hereafter due in respect of a
material portion of the Receivables will be collected on a timely basis.

“MBIA” means MBIA Insurance Corporation.

“MBIA V Security Agreement” means the Security Agreement dated as of October 3,
2006, by and among AmeriCredit MTN Receivables Trust V, the Company, AmeriCredit
MTN Corp. V and Wells Fargo, as the collateral agent, backup servicer and as the
securities intermediary, as the same may be amended from time to time.

“Moody’s” means Moody’s Investors Service, a Delaware corporation, and any
successor thereto, and, if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by
Financial Security.

“Multiemployer Plan” means a multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) in respect of which a Commonly Controlled Entity
makes contributions or has liability.

“Noteholders” means the registered holders of the Notes.

“Notes” means the Trust’s $275,000,000 Class A-1 5.3196% Asset Backed Notes,
$435,000,000 Class A-2 5.31% Asset Backed Notes, $150,000,000 Class A-3-A 5.16%
Asset Backed Notes, $190,000,000 Class A-3-B LIBOR + 0.02% Floating Rate Asset
Backed Notes, $450,000,000 Class A-4 LIBOR + 0.05% Floating Rate Asset Backed
Notes issued pursuant to the Indenture.

“Notes Policy” means in the financial guaranty insurance policy, including any
endorsements thereto, issued by Financial Security with respect to the
Securities, substantially in the form attached as Annex I(A) to the Insurance
Agreement.

“Notice of Claim” means, with respect to a Policy, a Notice of Claim and
Certificate in the form attached as Exhibit A to Endorsement No. 1 to such
Policy.

“Offering Document” means the Prospectus dated April 28, 2006 and the Prospectus
Supplement dated April 11, 2007 relating to the Securities and any amendment or
supplement thereto and any other offering document in respect of the Securities
that makes reference to a Policy.

“Owner Trustee” means Wilmington Trust Company as owner trustee under the Trust
Agreement, and any successor thereto as owner trustee under the Trust Agreement.

 

I-4



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency,
corporation or instrumentality of the United States to which the duties and
powers of the Pension Benefit Guaranty Corporation are transferred.

“Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, partnership or
other organization or entity (whether governmental or private).

“Plan” means any pension plan (other than a Multiemployer Plan) covered by Title
IV of ERISA, which is maintained by a Commonly Controlled Entity or in respect
of which a Commonly Controlled Entity has liability.

“Policy” means (a) the Notes Policy or (b) the Swap Policy.

“Premium” means the premium payable in accordance with Section 3.2 of this
Agreement and the Premium Supplement, if any.

“Premium Letter” means the letter between Financial Security and AmeriCredit
dated the Date of Issuance in respect of the premium (including Premium
Supplement) payable by AmeriCredit in consideration of the issuance of the
Policies.

“Premium Supplement” means a non-refundable premium, in addition to the premium
payable in accordance with Section 3.2 of this Agreement, accruing to Financial
Security in monthly installments commencing on the date of the occurrence of an
Event of Default whether or not an Event of Default shall have been declared and
on each monthly anniversary thereof in accordance with the terms set forth in
the Premium Letter.

“Provided Documents” means the Transaction Documents and any documents,
agreements, instruments, schedules, certificates, statements, cash flow
schedules, number runs or other writings or data furnished to Financial Security
by or on behalf of AmeriCredit, the Company or AFS SenSub with respect to
itself, its respective Subsidiaries, the Receivables or the Transaction.

“Purchase Agreement” means the Purchase Agreement, dated as of April 11, 2007 by
and between the Company and AFS SenSub.

“Receivable” has the meaning provided in the Sale and Servicing Agreement.

“Release of Security Interests” means the Releases of Security Interests, each
dated as of April 19, 2007, by Wells Fargo and The Bank of New York, on behalf
of the respective Lender is releasing the security interest in the Receivables
identified on Exhibit A thereto and authorizing the filing of UCC financing
statements to be filed in such locations as are required to evidence the release
of the security interest in such Receivables.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulations thereunder.

 

I-5



--------------------------------------------------------------------------------

“Representative” means Lehman Brothers Inc., as representative of the
Underwriters.

“Restrictions on Transferability” means, as applied to the property or assets
(or the income or profits therefrom) of any Person, in each case whether the
same is consensual or non-consensual or arises by contract, operation of law,
legal process or otherwise, any material condition to, or restriction on, the
ability of such Person or any transferee therefrom to sell, assign, transfer or
otherwise liquidate such property or assets in a commercially reasonable time
and manner or which would otherwise materially deprive such Person or any
transferee therefrom of the benefits of ownership of such property or assets.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of April 11, 2007 among the Trust, AmeriCredit Financial Services, Inc., as
Servicer, AFS SenSub and Wells Fargo, as Backup Servicer and Trust Collateral
Agent.

“Securities” means the Notes.

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“Servicer” means the Servicer, in its capacity as Servicer under the Sale and
Servicing Agreement.

“S&P” means Standard & Poor’s Ratings Service, a division of McGraw-Hill
Corporation, and any successor thereto, and, if such corporation shall for any
reason no longer perform the functions of a securities rating agency, “S&P”
shall be deemed to refer to any other nationally recognized rating agency
designated by Financial Security.

“Special Event” means the occurrence of any one of the following: (a) an Event
of Default under this Agreement has occurred and is continuing, (b) a Cumulative
Default Test Failure, Delinquency Test Failure or Cumulative Net Loss Test
Failure (each as defined in the Spread Account Agreement) has occurred and is
continuing, (c) any legal proceeding or binding arbitration is instituted with
respect to the Transaction, (d) any governmental or administrative
investigation, action or proceeding is instituted that would, if adversely
decided, result in a Material Adverse Change in respect of AmeriCredit, the
Company, AFS SenSub or the Receivables, or (e) Financial Security pays a claim
under a Policy.

“Spread Account Agreement” means the Spread Account Agreement, dated as of
April 11, 2007 among Financial Security, the Trust, the Collateral Agent and the
Trustee as the same may be amended, supplemented or otherwise modified in
accordance with the terms thereof.

 

I-6



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the outstanding shares of capital stock having ordinary voting power
for the election of directors is at the time owned by such Person directly or
through one or more Subsidiaries.

“Swap Agreement” means, collectively, (i) the ISDA Master Agreement dated
April 19, 2007 between the Trust and the Swap Provider, including the Schedule
thereto and the Credit Support Annex thereto, (ii) the Confirmation thereto
relating to the Class A-3-B Notes and (iii) the Confirmation thereto relating to
the Class A-4 Notes, in each case, together with any replacement swap agreements
thereafter approved by the Insurer.

“Swap Policy” means the financial guaranty insurance policy, including any
endorsements thereto, issued by Financial Security with respect to the Swap
Agreement, substantially in the form attached as Annex I(B) to the Insurance
Agreement.

“Swap Provider” means Lehman Brothers Special Financing Inc.

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP, after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, copyrights and
service marks.

“Term of this Agreement” shall be determined as provided in Section 4.01 of this
Agreement.

“Term Of The Policy” has the meaning provided in the Policy.

“Time of Sale” means 2:30 p.m. (New York time) on April 11, 2007.

“Transaction” means the transactions contemplated by the Transaction Documents,
including the transactions described in the Offering Document.

“Transaction Documents” means this Agreement, the Trust Agreement, the
Indenture, the Sale and Servicing Agreement, the Underwriting Agreement, the
Indemnification Agreement, the Purchase Agreement, the Custodian Agreement, the
Premium Letter, the Lockbox Agreement, the Spread Account Agreement and the Swap
Agreement.

“Trust” means AmeriCredit Automobile Receivables Trust 2007-B-F created by the
Trust Agreement.

“Trust Agreement” means the Trust Agreement dated as of April 3, 2007 as amended
as of April 11, 2007, between AFS SenSub and Wilmington Trust Company as Owner
Trustee.

“Trust Property” has the meaning provided in the Sale and Servicing Agreement.

 

I-7



--------------------------------------------------------------------------------

“Underfunded Plan” means any Plan that has an Underfunding.

“Underfunding” means, with respect to any Plan, the excess, if any, of (a) the
present value of all benefits under the Plan (based on the assumptions used to
fund the Plan pursuant to Section 412 of the Code) as of the most recent
valuation date over (b) the fair market value of the assets of such Plan as of
such valuation date.

“Underwriters” means Deutsche Bank Securities Inc., J.P. Morgan Securities Inc.
and Lehman Brothers Inc., Barclays Capital Inc., Credit Suisse Securities (USA)
LLC and UBS Secuities LLC, as underwriters.

“Underwriting Agreement” means the Underwriting Agreement, dated as of April,
11, 2007 among the Seller, AmeriCredit Financial Services, Inc. and the
Representative on its own behalf and as representative of the Underwriters.

“Wells Fargo” means Wells Fargo Bank, National Association and any successors or
assigns.

 

I-8



--------------------------------------------------------------------------------

ANNEX I(A)

TO

INSURANCE AND INDEMNITY AGREEMENT

FORM OF NOTES POLICY

[See Exhibit 10.6 Filed Herewith]



--------------------------------------------------------------------------------

ANNEX I(B)

TO

INSURANCE AND INDEMNITY AGREEMENT

FORM OF SWAP POLICY

[On File with AmeriCredit, the Insurer and Dewey Ballantine LLP]



--------------------------------------------------------------------------------

APPENDIX A

TO INSURANCE AND INDEMNITY AGREEMENT

CONDITIONS PRECEDENT TO ISSUANCE OF THE POLICIES

(a) Payment of Premium and Expenses; Premium Letter. Financial Security shall
have been paid, a nonrefundable Premium and shall have been reimbursed, for
other fees and expenses identified in Section 3.2 of this Agreement as payable
at closing and Financial Security shall have received a fully executed copy of
the Premium Letter.

(b) Transaction Documents. Financial Security shall have received a copy of each
of the Transaction Documents, in form and substance satisfactory to Financial
Security, duly authorized, executed and delivered by each party thereto. Without
limiting the foregoing, the provisions of the Sale and Servicing Agreement
relating to the payment to Financial Security of Premium due on the Policies and
the reimbursement to Financial Security of amounts paid under the Policies shall
be in form and substance acceptable to Financial Security in its sole
discretion.

(c) Certified Documents and Resolutions. Financial Security shall have received
a copy of (i) the certificate of incorporation and bylaws of each of
AmeriCredit, the Company and AFS SenSub and (ii) the resolutions of the Board of
Directors of each of AmeriCredit, the Company and AFS SenSub, authorizing the
issuance of the Securities and the execution, delivery and performance by
AmeriCredit, the Company and AFS SenSub of the Transaction Documents and the
transactions contemplated thereby, certified by the Secretary or an Assistant
Secretary of AmeriCredit, the Company and AFS SenSub, as the case may be (which
certificate shall state that such certificate of incorporation, bylaws and
resolutions are in full force and effect without modification on the Date of
Issuance).

(d) Incumbency Certificate. Financial Security shall have received a certificate
of the Authorized Officer, Secretary or an Assistant Secretary, as the case may
be, of each of the Owner Trustee, AmeriCredit, the Company, the Representative
and AFS SenSub certifying the name and signatures of the officers of the Owner
Trustee, AmeriCredit, the Company, the Representative and AFS SenSub, as the
case may be, authorized to execute and deliver the Transaction Documents and
that shareholder consent to the execution and delivery of such documents is not
necessary.

(e) Representations and Warranties; Certificate. The representations and
warranties of each of AmeriCredit, the Company and AFS SenSub in this Agreement
shall be true and correct as of the Date of Issuance with respect to such Person
as if made on the Date of Issuance and Financial Security shall have received a
certificate of appropriate officers of the Owner Trustee, AmeriCredit, the
Company and AFS SenSub, as the case may be, to that effect.

(f) Opinions of Counsel. Financial Security shall have received opinions of
counsel addressed to Financial Security and S&P in respect of the Trust, the
Owner Trustee, AmeriCredit, the Company, AFS SenSub, the other parties to the
Transaction



--------------------------------------------------------------------------------

Documents and the Transaction in form and substance satisfactory to Financial
Security, addressing such matters as Financial Security may reasonably request,
and the counsel providing each such opinion shall have been instructed by its
client to deliver such opinion to the addressees thereof.

(g) Approvals, Etc. Financial Security shall have received true and correct
copies of all approvals, licenses and consents, if any, including, without
limitation, the approval of the shareholders of AmeriCredit, AFS SenSub and the
Company required in connection with the Transaction.

(h) No Litigation, Etc. No suit, action or other proceeding, investigation, or
injunction or final judgment relating thereto, shall be pending or threatened
before any court or governmental agency in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with any of the
Transaction Documents or the consummation of the Transaction.

(i) Legality. No statute, rule, regulation or order shall have been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court which would make the transactions contemplated by any of the
Transaction Documents illegal or otherwise prevent the consummation thereof.

(j) Satisfaction of Conditions of Underwriting Agreement. All conditions in the
Underwriting Agreement to the Underwriters’ obligation to purchase the
Securities shall have been satisfied.

(k) Issuance of Ratings. Financial Security shall have received confirmation
that the risk secured by the Notes Policy constitutes an investment grade risk
by S&P and an insurable risk by Moody’s and that (i) the Class A-1 Notes, when
issued, will be rated “Prime-1” by Moody’s, “A-1+” by S&P and “F1+” by Fitch and
(ii) the Class A-2 Notes, Class A-3-A Notes, Class A-3-B Notes and Class A-4
Notes, when issued, will each be rated “Aaa” by Moody’s and “AAA” by S&P and
Fitch.

(l) Maintenance of Receivable Files. Financial Security shall have received
evidence satisfactory to it that the Receivable Files are being maintained by
and held in the custody of the Company, as Custodian, pursuant to Section 3.3 of
the Sale and Servicing Agreement.

(m) Financial Security shall have received an executed copy of the Release of
Security Interest, in form and substance satisfactory to Financial Security.

(n) The Trustee shall have received for filing, any amendments to, and/or
terminations of, UCC financing statements to be filed in such locations as
required to evidence the release of any Liens of the Lenders on certain of the
Receivables and other property.

(o) No Default. No Default or Event of Default shall have occurred.

(p) Intentionally Omitted.

 

2



--------------------------------------------------------------------------------

(q) Additional Items. Financial Security shall have received such other
documents, instruments, approvals or opinions requested by Financial Security as
may be reasonably necessary to effect the Transaction, including but not limited
to evidence satisfactory to Financial Security that all conditions precedent, if
any, in the Transaction Documents have been satisfied.

 

3